     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document212-9
                                          163 Filed
                                               Filed09/04/20
                                                     03/02/21 Page
                                                               Page11ofof55
                                                                          55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 WAYNE BALIGA, derivatively on behalf of
 LINK MOTION INC. (F/K/A NQ MOBILE                         18cv11642 (VM) (DF)
 INC.),
                                                           MEMORANDUM
                                Plaintiff,                 AND ORDER

                -against-

 LINK MOTION INC. (F/K/A NQ MOBILE
 INC.), et al.,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       Currently before this Court are two matters that the Honorable Victor Marrero, U.S.D.J.,

has referred to this Court for resolution: (1) certain “threshold issues” related to the manner in

which this case may proceed (see Dkt. 90); and (2) a motion by non-party China AI Capital

Limited (“China AI”) for leave to intervene as a plaintiff in this action (see Dkt 127). (See also

Dkts. 91, 116 (referring these matters to this Court).) These matters are resolved as set forth

below. 1

I.     THE “THRESHOLD ISSUES”

       Initially, plaintiff Wayne Baliga (“Baliga”) and former defendant Vincent Wenyong Shi

(“Shi”) identified four threshold issues that, they contended, needed resolution. These included:

(1) whether Robert W. Seiden. Esq. (“Seiden”), who, by Order dated February 1, 2019 (Dkt. 26)



       1
          Although Judge Marrero initially envisioned that this Court would provide a report and
recommendation as to how the so-called “threshold issues” should be resolved, this Court now
understands that, as the issues are not potentially dispositive of any claim or defense in the
action, they may be resolved by this Court, subject, of course, to appeal to Judge Marrero,
pursuant to 28 U.S.C. § 636(b) and Rule 72(a) of the Federal Rules of Civil Procedure.



                                             Exhibit I
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document212-9
                                          163 Filed
                                               Filed09/04/20
                                                     03/02/21 Page
                                                               Page22ofof55
                                                                          55




was appointed Temporary Receiver (“Receiver”) for nominal defendant Link Motion Inc. (the

“Company”), exceeded his authority by purporting to remove Shi as a director of the Company;

(2) whether the appearance of CKR Law LLP (“CKR Law”) on behalf of the Company for

purposes of a motion to dismiss presented a non-waivable conflict of interest, in light of CKR

Law’s prior and/or simultaneous representation of Shi in this action; (3) whether the Court

should grant Baliga’s application for leave to effect service of process on Shi (a resident of the

People’s Republic of China (the “PRC” or “China”)) by means alternative to service under the

Hague Convention for the Service Abroad of Judicial and Extrajudicial Documents in Civil or

Commercial Matters, 658 U.N.T.S. 163 (the “Hague Convention”); and (4) whether the Court

should quash the Receiver’s directive to Google LLC (“Google”) that it remit any Company

funds to the Receiver pending the Court’s resolution of the other identified issues. (See

Dkts. 88, 90.)

       Eventually, however, the list of “threshold issues” was narrowed to two. Specifically,

following a conference with this Court, CKR Law stated that it had decided to withdraw from its

representation of the Company and would proceed only with its representation of Shi in this

action, leading Baliga to withdraw any present motion to disqualify CKR Law based on the

originally alleged conflict of interest, and effectively taking issue (2) off the table. (See

Dkts. 95, 96.) Further, counsel for Shi eventually withdrew his request to quash the Receiver’s

directive to Google, and, on September 25, 2019, Judge Marrero effectively resolved issue (4) by

issuing an Order (Dkt. 100) that approved the Receiver’s request that Google be directed to remit

any funds belonging to the Company to the Receiver’s escrow account or another Company

account controlled by the Receiver. Thus, only issues (1) (regarding the authority of the

Receiver to remove Shi as a director of the Company), and (3) (regarding whether Shi may be



                                                   2
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document212-9
                                          163 Filed
                                               Filed09/04/20
                                                     03/02/21 Page
                                                               Page33ofof55
                                                                          55




served by alternative means) remain for this Court’s consideration. As, for the reasons discussed

below, the Court’s resolution of the latter of these issues could affect whether Shi should be

considered to have standing to raise the former, this Court will first address issue (3), and then

turn to issue (1).

        A.      Relevant Procedural History

                1.     Baliga’s Claims and the Issuance of the Receivership Order

        On December 13, 2018, Baliga, claiming to be a shareholder of the Company, filed a

Complaint in this action (Verified Shareholder Derivative Complaint, dated Dec. 13, 2018

(“Complaint” or “Compl.”) (Dkt. 1)), asserting derivative claims on the Company’s behalf. In

addition to naming the Company as a nominal defendant, Baliga asserted his claims against Shi

(whom he identified as the Company’s Chairman of the Board and Chief Operating Officer) and

two other individuals – Jia Lian (identified as the Company’s Chief Executive Officer), and

Xiao Yu (identified as a director of the Company with “managerial and executive influence and

power) (collectively, with Shi, the “Individual Defendants”). (See id. ¶¶ 6-8.) Baliga accused

the Individual Defendants – allegedly led and directed by Shi – of “gross mismanagement” of the

Company, “including egregious self-dealing,” as well as fraud and theft of the Company’s “most

valuable assets.” (Id. ¶¶ 2, 16.) His Complaint sought the appointment of a receiver to preserve

the Company’s assets, and additionally asserted claims for breach of fiduciary duty, unjust

enrichment, and violation of Sections 10(b) and 20(b) of the Exchange Act, 15 U.S.C. §§ 78j

and 78t. (See generally id.)

        On February 1, 2019, after apparently receiving briefing from Baliga and then a

stipulation of “non-opposition” by the Company, Judge Marrero issued a Preliminary Injunction

(the terms of which are not relevant here) and (as is relevant) an Order appointing Seiden as



                                                  3
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page44ofof55
                                                                         55




Receiver for the Company during the pendency of this action. (Order Granting Preliminary

Injunction and Appointing Temporary Receiver, dated Feb. 1, 2019 (herein, the “Receivership

Order”) (Dkt. 26).) As part of the Receivership Order, Judge Marrero expressly authorized the

Receiver to remove Shi as a director of the Company, stating:

               The Receiver shall assume full control of the Company by
               removing, as the Receiver deems necessary or advisable, any
               director, officer, employee, independent contractor, or agent of the
               Company, including any Individual Defendant, from control of,
               management of, or participation in, the affairs of the Company.

(Id. § II(2)(b).) On March 14, 2019, acting in his capacity as Receiver, Seiden apparently then

removed Shi as a director of the Company. (See Letter to the Court from Michael James

Maloney, Esq., dated Aug. 29, 2019 (“Shi 9/29/19 Ltr.”) (Dkt. 95), at 1-2.)

               2.     The Shi Dismissal Order

       By motion dated March 27, 2019, Shi sought an order under Rules 12(b)(2), (5), and (6)

of the Federal Rules of Civil Procedure dismissing all claims against him, based, inter alia, on

lack of personal jurisdiction, and an order under Rule 60, dissolving the preliminary injunction

and discharging the Receiver. (Dkt. 35.)

       In the portion of his motion directed to the jurisdictional issue, Shi argued that Baliga’s

purported service of process on him via service on the registered agent for the Company was

inadequate under Rule 4 of the Federal Rules of Civil Procedure, and insufficient to confer

personal jurisdiction over him. (See Dkt. 37, at 3-6.) In the portion of his motion addressed to

his requested discharge of the Receiver, Shi argued, inter alia, that the Court had not made the

findings necessary to support the Receiver’s appointment. (Dkt. 37, at 12-13.) In particular, Shi

highlighted the fact that the Company had been organized as a Variable Interest Entity (“VIE”),

and that, to operate lawfully as such under the laws of the PRC (where it was headquartered (see



                                                 4
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document212-9
                                          163 Filed
                                               Filed09/04/20
                                                     03/02/21 Page
                                                               Page55ofof55
                                                                          55




id., at 1)), it was required to have a board of directors comprised of PRC citizens, like Shi (id.,

at 14). Shi argued that, “[t]he moment a non-PRC citizen, such as [] Seiden, deprives the board

of directors of [the Company] of control over the [C]ompany, the [C]ompany’s operations will

be deemed illegal under PRC law.” (Dkt. 37, at 14; see also Dkt. 62, at 17 (raising arguments

that the Court had failed to conduct a necessary conflict-of-laws analysis, and that the

receivership was unenforceable, at least as to Shi, under “principles of international comity”).)

       In opposition to the motion, Baliga did not directly challenge Shi’s argument regarding

improper service of process, but rather sought leave to serve Shi via means other than through

the Hague Convention, specifically “though email or via the Company’s registered agent.” (See

Dkt. 51, at 30-31 (citing, inter alia, In re GLG Life Tech Corp. Sec. Litig., 287 F.R.D. 262

(S.D.N.Y. 2012), in which another court in this District had permitted service by alternative

means of a defendant located in China).) With respect to the Court’s appointment of the

Receiver, Baliga argued that consent from the Company’s board had not been required to render

the appointment valid. (See id., at 26.)

       In a Decision and Order dated June 11, 2019, Judge Marrero found that Baliga had not

properly served Shi with process, and that dismissal of Baliga’s claims against Shi was therefore

warranted for lack of personal jurisdiction. (See Dkt. 64 (the “Shi Dismissal Order”).) The

Court, however, dismissed those claims without prejudice, finding that Baliga could “rectify the

dismissal of Shi in this case by properly serving him.” (Id., at 14.) Noting that Baliga was

located in a foreign country, Judge Marrero specifically observed that Rule 4(f)(1) of the Federal

Rules of Civil Procedure would have “permit[ted] Baliga to serve Shi ‘by any internationally

agreed means of service that is reasonably calculated to give notice, such as those authorized by




                                                  5
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document212-9
                                          163 Filed
                                               Filed09/04/20
                                                     03/02/21 Page
                                                               Page66ofof55
                                                                          55




the Hague Convention.’” (id. (quoting Fed. R. Civ. P. 4(f)(1))), but that Baliga “ha[d] not even

attempted to comply with the Hague Convention” (id., at 14-15).

       At that time, Judge Marrero rejected Baliga’s request to serve Shi via alternative means,

stating the following:

               As Shi points out, whether to exercise discretion and grant
               alternative service requires courts to evaluate ‘(1) a showing that
               the plaintiff has reasonably attempted to effectuate service on the
               defendant, and (2) a showing that the circumstances are such that
               the court’s intervention is necessary.’ Wei Su v. Sotheby’s, Inc.,
               No. 17 Civ. 4577, 2018 WL 4804675, at *3 (S.D.N.Y. Oct. 3,
               2018). Baliga does not address either of these requirements.

               The Court is mindful of Baliga’s allegations and desire to move
               quickly. However, those reasons are no excuse to flout procedural
               rules, especially without support for his request. The plaintiff
               seeking alterative service in GLG Life Tech, for example,
               attempted to obtain the defendant’s residential address in China
               and submitted an affidavit regarding the difficulty and delay of
               service of process in China. 287 F.R.D. at 264, 266-68. Baliga
               has made no such showing or attempt here.

(6/11/19 Order, at 15-16.) Judge Marrero granted Baliga an opportunity to “move again for

permission for alternative service under Rule 4(f)(3) upon a proper showing that such an

alternative is required or warranted.” (Id., at 16.)

       As for the issues that had been raised by Shi regarding the Court’s appointment of the

Receiver, Judge Marrero noted that, in light of the Court’s finding that it lacked personal

jurisdiction over Shi, Shi lacked standing to raise such issues. (See id., at 20 (stating that

“non-parties seeking to invoke standing to be heard on a matter generally must move to intervene

and willingly subject themselves to the Court’s jurisdiction”).) Nonetheless, Judge Marrero

exercised his discretion to consider certain of Shi’s additional arguments as if they had been

raised by an amicus curiae (see id. (citing GLG Life Tech, 287 F.R.D. at 265)), and rejected Shi’s

argument that the appointment had been improper. On this point, the Court noted that

                                                  6
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document212-9
                                          163 Filed
                                               Filed09/04/20
                                                     03/02/21 Page
                                                               Page77ofof55
                                                                          55




“[i]nternational comity comes into play only when there is a true conflict between American law

and that of a foreign jurisdiction” (id., at 22 (internal quotation marks and citation omitted)), and

found that Shi had failed to make an adequate showing of a true conflict (id., at 22-23).

               3.      Baliga’s Amended Complaint

       In the Shi Dismissal Order, Judge Marrero also addressed an argument that had been

raised regarding the sufficiency of Baliga’s pleaded securities claims, finding that those claims

were facially inadequate because Baliga had failed to allege his purchase or sale of Company

securities, and dismissing those claims without prejudice to replead. (See Shi Dismissal Order,

at 18-19.) On June 21, 2019, Baliga filed an amended pleading (First Amended Shareholder

Derivative Complaint, dated June 20, 2019 (“Amended Complaint” or “Am. Compl.) (Dkt. 68)),

adding detail regarding his purchases of securities, so as to remedy the pleading defect. In the

Amended Complaint, Baliga named the same defendants as he had originally named, and

reasserted the same claims, all grounded in allegations of egregious and intentional

mismanagement of the Company by the Individual Defendants, led by Shi. (See generally id.)

               4.      The Presentation by Baliga and Shi of So-Called “Threshold Issues”

                       a.      The Jurisdictional Issue

       After Judge Marrero’s issuance of the Shi Dismissal Order, in which the Court gave

Baliga leave to renew his application to permit alternative service on Shi, Baliga proceeded to

file such a renewed application (see Dkt. 95), and the parties then briefed their positions on its

sufficiency (see Memorandum of Law of Defendant Vincent Wenyoung Shi in Opposition to

Plaintiff’s Application For Leave To Serve Process Upon Mr. Shi by Alterative Means, dated

Sept. 25, 2019 (“Shi Alt. Service Mem.”) (Dkt. 101); Plaintiff’s Memorandum of Law in Support

of Application To Serve Defendant Shi by Alterative Means of Service, dated Oct. 2, 2019



                                                  7
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document212-9
                                          163 Filed
                                               Filed09/04/20
                                                     03/02/21 Page
                                                               Page88ofof55
                                                                          55




(“Pl. Alt. Service Mem.”) (Dkt. 104); 2 Reply Memorandum of Law of Defendant Vincent

Wenyong Shi in Further Opposition to Plaintiff’s Application For Leave To Serve Process Upon

Mr. Shi by Alternative Means, dated Oct. 30, 2019 (“Shi Alt. Service Reply”) (Dkt. 110)).

       In his renewed application, Baliga essentially contended that, through the reports of

investigators he had retained to try to identify an address in China where Shi could be served, he

learned that Shi was “deliberately and carefully concealing his whereabouts,” effectively making

it impossible for service to be effectuated on him through the Hague Convention. (See Pl. Alt.

Service Mem., at 6-7 (citing Affidavit of Nathaniel Francis, sworn to Oct. 2, 2019 (“Francis

Aff.”) (Dkt. 105)); see also Francis Aff. ¶ 12 (reporting from “a source in China” that “Shi does

not sleep in the same place every night, stays mostly in different and varying hotels, and

previously employed four drivers, but out of an abundance of caution regarding revealing his

location, now only use[s] one driver[,] [who] leaves him in public places like subways and bus

stations nearby his ultimate destination”).)

       Further, in renewing his application for alternative service, Baliga relied on the purported

expertise of an asset recovery specialist with experience working in China, who asserted by

affidavit that, “in a perfect situation without delays,” service via the Hague Convention in China

should take from six to eight months, but, in his experience, it would be “very unlikely” for

Hague Convention service to be made on a Chinese defendant “within one year of submission of

the documents,” and, indeed, he “would be very surprised if any service was ever made at all.”

(Affidavit of Timothy Clissold, sworn to Oct. 2, 2019 (“Clissold Aff.”) (Dkt. 106) ¶¶ 5, 7.)



       2
        The parties were supposed to have made simultaneous opening submissions on Baliga’s
renewed application for alternative service, but, after some uncertainty as to whether the Court
had approved an extension of the briefing schedule, the parties ended up agreeing that Baliga’s
submission could be filed subsequent to Shi’s. (See Dkt. 102.)

                                                 8
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document212-9
                                          163 Filed
                                               Filed09/04/20
                                                     03/02/21 Page
                                                               Page99ofof55
                                                                          55




According to Baliga, his investigators were able, on one occasion, to locate Shi, and they “used

the opportunity to have a Chinese Associate serve [] Shi with the amended summons and

complaint in this action.” (Pl. Alt. Service Mem., at 7 (citing Francis Aff. ¶ 14).) In light of this,

Baliga requested that the Court deem either that this personal service, or, in the alternative,

service by email on Shi’s counsel in this case, be considered sufficient service of process. (Id.,

at 13.)

          In opposition, Shi argued that Baliga had still not met the criteria generally required by

courts in this District for alternative service, as he had not demonstrated that he had reasonably

attempted to effectuate service on Shi under the Hague Convention, but rather had “simply

refused” to make any such attempt. (Shi Alt. Service Mem., at 5-6; see also Shi Alt. Service

Reply, at 1 (“[Baliga] concedes that he has made no attempt whatsoever to effect service of

process on [] Shi pursuant to the mechanisms provided in the Hague Convention . . .”).) More

specifically, Shi argued that, although Baliga “contend[ed] that he ha[d] not been able to verify

an address for [] Shi,” Baliga’s submitted papers suggested the contrary, in that they showed that,

through his hired investigators, Baliga had in fact been able to locate Shi and “clearly ha[d] been

following [] Shi around Beijing.” (Shi Alt. Service Mem., at 7.) Shi further argued that the

Francis affidavit, proffered by Baliga to support the notion that Shi had been “‘living out of

hotels’ and avoiding service of process,” was “based entirely on hearsay” and failed to account

for the fact that Baliga had actually been able to locate Shi and personally hand him papers. (Shi

Alt. Service Reply, at 2.) In any event, in order to show that Baliga’s assertions regarding Shi’s

purported efforts to avoid service were “incorrect,” Shi – in a so-called “reply” memorandum –




                                                    9
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page10
                                                                   10ofof55
                                                                          55




provided a Beijing address, which, he stated, could be used “for purposes of attempting service

of process under the Hague Convention.” (Id., at 3.) 3

       Finally, as to the length of time that it might take to effectuate service under the Hague

Convention, Shi argued that, even if that process might be lengthy and ultimately not succeed,

this would “not obviate the need to make at least some attempt to serve process in accordance

with [the Hague Convention’s] terms.” (Id. (contending that, [t]o permit [Baliga] to simply

ignore the Hague Convention entirely, without making even a single attempt to effect service

thereunder, would improperly render that international agreement a dead letter”).)

       On July 27, 2020, Baliga filed a Notice of Supplemental Authority (Dkt. 160), in further

support of his application to serve Shi by alternative means, and, on August 4, 2020, Shi

responded to this submission (see Dkt. 162). 4

                      b.      The Issue Regarding the Authority of the Receiver

       Despite the terms of the Receivership Order, expressly conferring upon the Receiver the

authority to remove Shi from his position as a director of the Company, and despite the denial of

Shi’s earlier motion to discharge the Receiver, Shi has now sought to raise – as one of the

identified “threshold” issues – an argument that the Receiver lacked the authority to remove him

from his office with the Company. (See Shi 8/29/19 Ltr., at 2-4.)



       3
          Although it has now been several months since Shi provided Baliga with an address at
which Shi supposedly could be served in China, Baliga has not informed this Court as to
whether, through his investigators, he has made any attempt to verify that Baliga is, in fact,
residing or may otherwise be found at that address. Nor does it appear that Baliga has since
initiated any attempt to serve Shi, pursuant to the Hague Convention, at the address that Shi
provided.
       4
        As the additional case authority submitted by Baliga is not controlling and would not, in
any event, alter this Court’s analysis of the service issue, this Court will not address these
supplemental submissions herein.

                                                 10
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page11
                                                                   11ofof55
                                                                          55




       In this regard, Shi, via a letter filed on his behalf by Michael James Maloney, Esq.

(“Maloney”), of CKR Law, 5 asserted: (1) that the Company was organized under the laws of the

Cayman Islands; (2) that Baliga has pointed to no statutory provision of Cayman Islands law

(and Shi is aware of none) that would provide the Court with the authority to remove a duly

elected or appointed officer of a Cayman Islands company; (3) that the Court – and, by

extension, the Receiver appointed by the Court to serve as a judicial officer – therefore lacked

the statutory power to remove Shi as a director of the Company; and (4) the Receiver’s action in

purportedly removing Shi was accordingly “ultra vires and void ab initio.” (Id., at 2-3.) 6

       In response, Baliga noted the tension inherent in the fact that, on the one hand, Shi

previously had argued (and continued to argue) that service of process had never been properly

effectuated upon him, thereby depriving the Court of personal jurisdiction over him, and, on the

other hand, Shi was seemingly attempting to appear in this case for the purpose of challenging

his removal as a Company director. (See Letter to the Court from Michael D. Cilento, Esq.,

dated Sept. 9, 2019 (“Baliga 9/9/19 Ltr”) (Dkt. 96), at 1.) Indeed, Baliga pointed out that the

attorney who filed the August 29 letter on Shi’s behalf, arguing that Shi’s removal represented an

unauthorized exercise of power by the Receiver, then stated, in the very same letter, that

(presumably to avoid any conflict of interest), he and his firm (CKR) were no longer seeking to

appear in this action on the Company’s behalf, but rather were only representing Shi – against



       5
          Although Maloney was apparently a partner in CKR Law when he filed this letter, he
notified the Court on February 4, 2020 that he had left CKR Law and become a partner in
Felicello Law P.C. (“Felicello Law”), which is now representing Shi. (See Dkt. 121; see
generally Dkt.)
       6
         Shi also contends that the Receiver’s purported appointment of Francis Lilin Guo as a
director of the Company was similarly done without proper authorization and should also be
considered void. (See id., at 2, 3.)

                                                11
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page12
                                                                   12ofof55
                                                                          55




whom Baliga’s claims had been dismissed on jurisdiction grounds. (See id.; see also Shi 8/9/19

Ltr., at 4.) Under these circumstances, Baliga contended that counsel’s submission challenging

Shi’s removal could only have been made on behalf of Shi, and that, without submitting to the

Court’s jurisdiction, Shi lacked standing to raise such a challenge. (Id.) Baliga argued that

Judge Marrero had already reached this very conclusion (id. (quoting Shi Dismissal Order,

at 20), and asserted that, “if [] Shi wishes to challenge his removal by the Receiver in this Court,

he needs to subject himself to this Court’s jurisdiction” (id.).

       Shi did not respond to this argument by Baliga, but, on March 27, 2020, Maloney filed

another letter with the Court on Shi’s behalf, seeking leave to submit supplemental materials

relevant to the question of the legality of Shi’s removal from the Company’s board of directors.

(Letter to the Court from Michael James Murphy, Esq., dated Mar. 27, 2020 (“Shi 3/27/20 Ltr.”)

(Dkt. 132).) In that letter, Maloney informed the Court that, on or about January 13, 2020, the

Receiver had made an application to the Grand Court of the Cayman Islands (the “Cayman

Court”), seeking “recognition” of both the “Receivership Order generally and, more specifically,

the Receiver’s power to remove and appoint directors. (Id., at 2.) As an exhibit to his letter,

Maloney attached a copy of the resulting February 3, 2020 Order of the Cayman Court. (Id.,

Ex. A (the “Cayman Court Order”) (Dkt. 132-1).) In the first paragraph of the Cayman Court

Order, the court recognized the Receivership Order (id. ¶ 1), but, in the second paragraph, it went

on to state: “Notwithstanding paragraph 1 of this Order, the power granted to the [] Receiver in

paragraph II.2(b) of the Receivership Order to appoint or replace any director of [the Company]

is not recognized” (id. ¶ 2).

         By Order dated April 6, 2020, this Court granted Shi leave to file the Cayman Court

Order, without ruling on the propriety of the submission. (See Dkt. 136 (Text Order).) This



                                                  12
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page13
                                                                   13ofof55
                                                                          55




Court indicated that, if Baliga wished to respond, he should do so on a schedule to be agreed by

the parties. (See id.) The parties, however, did not file a proposed schedule for a response to

that submission, and Baliga filed no response.

               5.        This Court’s Order of May 4, 2020

       After reviewing the submissions of Baliga and Shi with respect to the so-called threshold

issues, this Court initially determined that, as pointed out by Baliga, Shi’s position on the

jurisdictional issue (which, fundamentally, required him to contend that the Court lacked

personal jurisdiction over him) potentially undermined his standing in this action to raise other

issues before the Court, including any issues regarding the validity of the Receivership Order or

any of its provisions.

       This Court therefore issued an Order, dated May 4, 2020 (Dkt. 140), seeking clarification

from Shi of his position. In that Order, this Court recognized that, after dismissing Baliga’s

claims against Shi for lack of personal jurisdiction, Judge Marrero had nonetheless exercised his

discretion to consider certain of the other arguments that had been raised by Baliga in his motion

to dismiss, as if those arguments had been raised by an amicus curiae. (Id., at 2 (citing Shi

Dismissal Order, at 20).) In its May 2020 Order, however, this Court noted that “it at least

seem[ed] questionable that the Court should continue, indefinitely, to treat Shi as an amicus, and

to continue, on that basis to consider any new arguments that Shi wishe[d] to raise.” (Id., at 2-3.)

This Court also observed that, in the Receivership Order, Judge Marrero had expressly

authorized the Receiver to remove Shi as a director of the Company, such that Shi’s challenge to

the Receiver’s authority to remove him appeared, in effect, to be a motion for reconsideration of

that Order. (Id., at 3.) Yet, this Court noted, Shi had offered no explanation as to why, as a

former party to this action, he should be permitted to proceed as an amicus to mount a challenge



                                                 13
     Case
      Case1:18-cv-11642-VM-DCF
           1:18-cv-11642-VM-DCF Document
                                 Document212-9
                                          163 Filed
                                               Filed09/04/20
                                                     03/02/21 Page
                                                               Page14
                                                                    14ofof55
                                                                           55




that, were he still a party, would have been untimely by several months under Local Civil

Rule 6.3, which dictates that such motions are to be made within 14 days of the entry of the order

at issue. 7

         Under the circumstances, this Court directed Shi to clarify whether he was now prepared

to consent to submit to the jurisdiction of the Court. (Id., at 3 ¶ 1.) This Court wrote:

                If Shi states that he does so consent, then this Court will consider
                him to have waived service of process, such that he may be
                reinstated as a defendant in this matter, obviating the need for the
                Court to consider the appropriateness of alternative service. If,
                conversely, Shi states that he does not so consent, then he should
                provide authority to support the proposition that he should be
                granted leave to proceed as an amicus curiae to raise that challenge
                at this juncture.

(Id.)

         By letter dated May 8, 2020 (Dkt. 145), Shi responded to this Court’s Order by

representing that he was willing to accept service of process, by entry of an order by the Court,

provided that the Court’s order specified certain “terms” that, according to Shi, would be

necessary to protect him from prejudice. In particular, Shi specified that he would consent to

service on the following terms: (1) service would only be effective as of the date of the Court’s

order; (2) he would not be held in contempt for any actions or omissions prior to his acceptance

of service; (3) he would have 60 days to move, answer, or otherwise respond to Baliga’s

Amended Complaint; and (4) the Receiver would be required by the Court to cause the Company




         7
         This Court noted that Shi had first set out his challenge to the Receiver’s authority to
remove him as a director in a joint submission with Baliga dated August 9, 2019 (Dkt. 90), a full
six months after the Court had expressly given the Receiver that authority (see Receivership
Order), and more than four months after the Receiver had apparently exercised it (see Dkt. 95,
at 1).

                                                 14
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page15
                                                                   15ofof55
                                                                          55




both to reimburse him for the legal fees and expenses he had incurred to date in connection with

this action and to advance to him additional requested amounts. (Id., at 1-2.)

       Shi otherwise devoted his response to asserting the timeliness and propriety of his

challenge to the authority of the Receiver, contesting this Court’s suggestion that it be viewed as

akin to a motion for reconsideration. (Id., at 2-5.) He offered no argument as to why he should

be treated as an amicus curiae, in the event the Court were to reject the terms on which he sought

to condition his consent to the Court’s jurisdiction. (See generally id.)

       By letter dated May 15, 2020 (Dkt. 150), Baliga argued that the Court should not permit

Shi to dictate the conditions on which he would accept service, and that, as Shi had not willingly

(and unconditionally) consented to submit to the Court’s jurisdiction, he should be found to lack

standing to challenge to the Receivership’s authority (id., at 1-3). Baliga additionally argued

that, should the Court decide to consider the Receivership issue, then it should in fact

characterize Shi’s challenge to the Receivership Order as a motion for reconsideration and reject

it as untimely and, in any event, without merit. (Id., at 3-4.)

       B.      The Jurisdictional Issue

               1.      Applicable Legal Standards

                       a.     Consent To Submit to a Court’s Jurisdiction

       As previously held by Judge Marrero, “[t]he lawful exercise of personal jurisdiction by a

federal court requires satisfaction of three primary requirements,” including (1) proper delivery

of service of process upon the defendant, (2) “a statutory basis for personal jurisdiction that

renders such service of process effective,” and (3) the satisfaction of due process requirements.

(Shi Dismissal Oder, at 10-11 (quoting Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673

F.3d 50, 59 (2012)).) With respect to the requirement of adequate service of process,



                                                 15
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page16
                                                                   16ofof55
                                                                          55




constitutional due process requires notice “reasonably calculated, under all the circumstances, to

apprise interested parties of the pendency of the action and afford them an opportunity to present

their objections.” Oneida Indian Nation of New York v. Madison County, 665 F.3d 408, 428 (2d

Cir. 2011) (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950));

Luessenhop v. Clinton County, N.Y., 466 F.3d 259, 269 (2d Cir. 2006) (same); Madu, Edozie &

Madu, P.C. v. SocketWorks Ltd. Nigeria, 265 F.R.D. 106, 115 (S.D.N.Y. 2010).

       A defendant, however, may waive service of process, obviating the need for the court to

engage in an inquiry about the propriety of service and the constitutional sufficiency of notice.

Kogan v. Facebook, Inc., 334 F.R.D. 393, 398 (S.D.N.Y. 2020) (citing Fed. R. Civ. P. 4(m)).

Further, a defendant may voluntarily submit to the jurisdiction of the court, obviating the need

for an inquiry as to whether the defendant has sufficient contacts with the forum to justify the

court’s exercise of personal jurisdiction over him. Brown v. Lockheed Martin Corp., 814 F.3d

619, 625 (2d Cir. 2016).

                       b.    Alternative Service of Process

       In the absence of waiver of service or express consent by the defendant to submit to the

court’s jurisdiction, service must be made in accordance with Rule 4 of the Federal Rules of

Civil Procedure. Where the defendant resides in a foreign country, Rule 4(f) dictates how

service of process may be made:

               . . . Unless federal law provides otherwise, an individual – other
               than a minor, an incompetent person, or a person whose waiver has
               been filed – may be served at a place not within any judicial
               district of the United States:

               (1)     by any internationally agreed means of service that is
                       reasonably calculated to give notice, such as those
                       authorized by the Hague Convention on the Service Abroad
                       of Judicial and Extrajudicial Documents;



                                                16
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page17
                                                                   17ofof55
                                                                          55




               (2)      if there is no internationally agreed means, or if an
                        international agreement allows but does not specify other
                        means, by a method that is reasonably calculated to give
                        notice . . .; or

               (3)      by other means not prohibited by international agreement,
                        as the court orders.

Fed. R. Civ. P. 4(f).

       There is “no hierarchy” among the three subsections of Rule 4(f), Advanced Aerofoil

Techs., AG v. Todaro, No. 11cv9505 (ALC), 2012 WL 299959, at *1 (S.D.N.Y. Jan. 31, 2012),

such that service under subsection (3) has been held to be “neither a last resort nor extraordinary

relief[,] [but rather] . . . merely one means among several which enables service of process on an

international defendant,” id. (internal quotation marks and citation omitted); FTC v. Pecon

Software Ltd., No. 12cv7186 (PAE) (and related cases), 2013 WL 4016272, at *3 (S.D.N.Y.

Aug. 7, 2013) (same). Further, no particular means of alternative service are preferred under

subsection (3). Instead, a court is free to “fashion means of service,” as long as such means are

not – as stated in the Rule – prohibited by international agreement, and as long as the fashioned

means “comport[] with constitutional notions of due process.” Pecon Software, 2013 WL

4016272, at *3 (quoting SEC v. Anticevic, No. 05cv6991 (KMW), 2009 WL 361739, at *3

(S.D.N.Y. Feb. 13, 2009)).

       Not only are the subsections of Rule 4(f) not hierarchical, but “nothing in Rule 4(f) itself

or controlling case law suggests that a court must always require a litigant to first exhaust the

potential for service under [internationally agreed means, pursuant to Rule 4(f)(1),] before

granting an order permitting alternative service under Rule 4(f)(3).” GLG Life Tech, 287 F.R.D.

at 266 (citing Wright and Miller, 4B Federal Practice & Procedure: Civil 3d § 1134, at 333

(2002)); SEC v. Cluff, No. 17cv2460 (RMB) (KNF), 2018 WL 896027, at *2 (S.D.N.Y. Jan. 10,



                                                 17
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page18
                                                                   18ofof55
                                                                          55




2018) (quoting GLG Life Tech); see also Anticevic, 2009 WL 361739, at *3 (noting that a

plaintiff “is not required to attempt service through the other provisions of Rule 4(f) before the

Court may order service pursuant to Rule 4(f)(3)” (citation omitted; emphasis in original)).

Nonetheless, courts have often found it appropriate for certain threshold conditions to be

satisfied prior to the issue of an alternative-service order, so as to “prevent parties from

whimsically seeking alternate means of service and thereby increasing the workload of the

courts.” GLG Life Tech, 287 F.R.D. at 266 (internal quotation marks and citation omitted).

Specifically, courts in this District have generally required plaintiffs “to show that they have

reasonably attempted to effectuate service on the defendant(s) and that the circumstances are

such that the district court’s intervention is necessary,” Anticevic, 2009 WL 361739, at *3

(citation omitted emphasis in original); see also Wei Su v. Sotheby’s, Inc., No. 17cv4577 (VEC),

2018 WL 4804675, at *3 (S.D.N.Y. Oct. 3, 2018); Pecon Software, 2013 WL 4016272, at *4;

United States v. Lebanese Canadian Bank SAL, No. 11cv9186 (PAE), 2012 WL 2034997, at *4

(S.D.N.Y. June 6, 2012); Devi v. Rajapaska, No. 11cv6634 (NRB), 2012 WL 309605, at *1

(S.D.N.Y. Jan. 31, 2012) (citations omitted); Madu, 265 F.R.D. at 115-16.

       “Thus, in cases involving service on a person residing in a country that is a signatory to

the Hague Convention, courts have often imposed a requirement that litigants first attempt

service by means of the Hague Convention before seeking court-ordered alternative service

under [sub]section 4(f)(3).” GLG Life Tech, 287 F.R.D. at 266; see also, e.g., Cluff, 2018 WL

896027, at *2; Holzman v. Xin, No. 12cv8405 (AJN), 2015 WL 5544357, at *3 (S.D.N.Y.

Sept. 18, 2015). Where a plaintiff has exercised diligence in pursuing service by means of the

Hague Convention, courts have usually found alternative service to be appropriate. See, e.g.,

SEC v. China Intelligent Lighting and Electronics, Inc., No. 13cv5079 (JMF), 2014 WL 338817,



                                                  18
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page19
                                                                   19ofof55
                                                                          55




at *1 (S.D.N.Y. Jan. 30, 2014); Pecon Software, 2013 WL 4016272, at *8-9. Conversely, where

a plaintiff has failed to make any attempt at service under the Hague Convention prior to

requesting leave to serve the defendant through alternative means, courts have usually rejected

the request. See, e.g., Cluff, 2018 WL 896027, at *4-5; Devi, 2012 WL 309605, at *2.

       Ultimately, the decision as to whether to order service of process by means alternative to

an international agreement, “is committed to the sound discretion of the district court.” Madu,

265 F.R.D. at 115 (internal quotation marks and citation omitted); Cluff, 2018 WL 896027, at *2;

Pecon Software, 2013 WL 4016272, at *3; GLG Life Tech, 83 F.R.D. at 265. In exercising its

discretion, the court should look at the case-specific record before it. See Anticevic, 2009 WL

361739, at *3 (noting that Rule 4(f)(3) “empower[s] courts to fit the manner of service utilized to

the facts and circumstances of the particular case” (citation omitted)); GLG Life Tech, 287

F.R.D. at 266 (“Inasmuch as Rule 4(f)(3) calls upon a court to exercise its discretion [], each case

must be judged on its facts”).

               2.      Merits of Baliga’s Request To Serve Shi by
                       Means Alternative to the Hague Convention

       As a preliminary matter, this Court turns to the question of whether Shi has now

consented to submit to the Court’s jurisdiction, by way of his May 8, 2020 submission, thereby

obviating the need for this Court to consider the appropriateness of alternative service. In his

submission, as noted above, Shi indicated that he would so consent, but only on certain terms that

he urged the Court to adopt. (See Dkt. 145.) The first three of these proposed terms would

address when Shi would be deemed to have been served, whether he could face any adverse

consequences for his actions prior to that date, and the length of time he would be afforded to

move, answer, or otherwise respond to Baliga’s operative pleading. (See id., at 2.) The fourth

proposed term would go beyond addressing the fact, timing, and consequences of service, and, if

                                                19
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page20
                                                                   20ofof55
                                                                          55




adopted by the Court, would require the Receiver to cause the Company to reimburse Shi for

legal fees expended to date in connection with this case and to advance him certain additional

amounts for defense. (See id.)

       Shi has offered no legal support for the proposition that he should be able to dictate any

of the terms upon which he would submit to the Court’s jurisdiction, nor has he satisfactorily

explained why the terms he proposes are necessary to protect him from “undue prejudice,” as he

suggests. (See id.) His insistence on the last of his proposed terms, in particular, seems grossly

misplaced. Although Shi contends that an “Indemnification Agreement between him and the

Company obligates the Company to advance him the cost of his defense (see id.), that issue is

one that should be litigated separate and apart from the question of jurisdiction. This Court has

been tasked by Judge Marrero with inquiring whether, in Baliga’s renewed application for an

order authorizing alternative service, he has made a sufficient showing as to the propriety of such

service in this case. In its May 4, 2020 Order, this Court merely pointed out that, if Shi were

prepared to submit voluntarily to the Court’s jurisdiction, then this Court would not need to

engage in that inquiry. As Shi has not indicated that he is willing to submit to the Court’s

jurisdiction absent conditions, this Court concludes that it must proceed to examine the merits of

Baliga’s renewed application.

       In that renewed application, Baliga states that, after the Court denied his initial

application for alternative service, in part on the grounds that he had not shown any attempt to

obtain Shi’s residential address in China (see Shi Dismissal Order, at 15-16), he retained

investigators who conducted an “extensive investigation” as to Shi’s whereabouts (Pl. Alt.

Service Mem. (citing Francis Aff.)). According to Baliga, this investigation included not only

record searches, but also “multiple site visits to multiple potential residences and business offices



                                                 20
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page21
                                                                   21ofof55
                                                                          55




of Defendant Shi” (id.), none yielding a current address at which Shi could be served (see id.).

Although Shi argues that the Francis affidavit, which provides a lengthy discussion of the efforts

made during this investigation, is “based entirely on hearsay from an unidentified ‘Hong Kong

investigator,’ an unnamed ‘investigator in China,’ and a mysterious ‘source in China’” (Shi Alt.

Service Reply, at 2), Francis plainly indicates in his affidavit that he had oversight

responsibilities for the investigation (see generally Francis Aff.), and – without finding that the

Federal Rules of Evidence must be strictly applied before a court may make a discretionary

decision to permit alternative service – this Court accepts that he has personal knowledge of the

general nature and results of the efforts that were undertaken, at his direction, to locate Shi.

Those investigation results suggest that Shi had, relatively recently, vacated premises that had

previously been identified as his business or residence addresses, and that he had been moving

from place to place, giving rise to a reasonable inference that he may have been attempting to

evade service. (See id.) Overall, the Francis affidavit supports Baliga’s position that the Court’s

intervention here is necessary. See Wei Su, 2018 WL 4804675, at *4 (finding judicial

intervention necessary where a defendant “appear[ed] to be evading service”).

       Moreover, although Shi has now provided – in his reply memorandum – a potential

service address in China, he has not represented that this address is one where either he or a

person authorized by him to accept service can regularly be found. Rather, his counsel, on his

behalf, has merely stated that the disclosed address is being provided “for purposes of attempting

service of process under the Hague Convention.” (Id., at 3 (emphasis added).) For his own part,

Shi has submitted no affidavit or declaration to confirm that the provided address is correct or

that, if service of process were duly delivered there, he would commit to accepting it. Compare

Halvorssen v. Simpson, 328 F.R.D. 30, 35 (E.D.N.Y. 2018) (requiring plaintiff to attempt service



                                                 21
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page22
                                                                   22ofof55
                                                                          55




under the Hague Convention where defendants represented that they were “all amenable to . . .

service” at addresses they disclosed, and noting that, although two of the defendants had

provided an office, rather than residential, address, those defendants had confirmed that “any

documents delivered to that office would be accepted”), with GLG Life Tech, 287 F.R.D. at 264

(granting motion for alternative service where, although the corporate defendant provided a

purported service address for the individual defendant (the corporation’s CEO), it provided no

accompanying affidavit indicating the source of the address, nor any other evidence to

demonstrate that the address was correct).

       In his original Order dismissing Baliga’s claims against Shi, Judge Marrero also noted

Baliga’s failure, at that time, to make any showing regarding any obstacles that service under the

Hague Convention would pose. (See Shi Dismissal Order, at 15-16 (commenting that, in GLG

Life Tech, the plaintiffs had “submitted an affidavit regarding the difficulty and delay of service

of process in China,” but that “Baliga ha[d] made no such showing or attempt”).) Addressing

this point, Baliga has further included in his renewed application an affidavit from a person with

claimed expertise regarding the Chinese legal system, who has offered opinions regarding the

“process, practicality, and timeframe of serving Chinese individuals with a U.S. lawsuit through

the Hague Convention.” (Clissold Aff. ¶ 3.) As noted above, this proffered expert has opined

that it could take between six months and a year to effectuate service of process in China via the

Hague Convention, assuming such service would “ever made at all” – a proposition as to which

he expressed doubt. (Id. ¶¶ 5, 7.)

       In all, this Court concludes that Baliga has now made a sufficient showing that he made

significant investigatory attempts to locate Shi in China, but was not able to find a residential

address for him at which he could be served under the Hague Convention. Further, this Court



                                                 22
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page23
                                                                   23ofof55
                                                                          55




finds that it would not be reasonable, at this juncture, to require Baliga to start anew to attempt

service under the Hague Convention by using the address that Shi provided in his reply

submission, given both the belated timing of the disclosure and the fact that Shi has neither

confirmed the accuracy of that address nor committed to accept service of process if delivered

there. See GLG Life Tech, 287 F.R.D. at 264 (in motion for alternative service, considering the

fact that defendant’s purported address, “for which no competent supporting evidence ha[d] been

provided,” had been disclosed “only after plaintiffs had gone through the expense of filing the

instant motion”).

        Finally, this Court concludes that allowing alternative service in this case would comport

with due process requirements for adequate notice, see Oneida Indian Nation, 665 F.3d at 428,

as it is clear that Shi has actual notice of this action and of the claims that are being asserted

against him. Not only, according to Baliga, were his retained investigators able to locate Shi in

China on one occasion and serve him personally with process at that time (see Pl. Alt. Service

Mem., at 7), but it is readily apparent that Shi is fully aware of these proceedings, for which he

has retained counsel not only for the purpose of filing a motion to dismiss, but also for the

purpose of raising other issues that he has sought to place before the Court, even after dismissal

of the claims against him was granted.

        For all of these reasons, Baliga’s request for an order granting leave to serve Shi by

means alternative to the Hague Convention is granted, and service of process on Shi by mail or

email to Maloney, as his counsel, shall be deemed sufficient service. Baliga is directed to act

forthwith to serve Shi with an Amended Summons and the Amended Complaint, through his

counsel, and to file proof of such service on the Docket of this action. For the reasons discussed

below, however (see infra, at Section (I)(D)), Shi will not be required at this time to respond to



                                                  23
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page24
                                                                   24ofof55
                                                                          55




the Amended Complaint, as, to add clarity to certain issues that have been presented to the Court,

Baliga is also directed to file a second amended complaint, setting out separately his derivative

claims and his purported direct claims. The second amended complaint shall be filed no later

than October 5, 2020, and Shi may have until November 4, 2020, to move, answer, or otherwise

respond to that amended pleading, provided he complies with Judge Marrero’s Individual

Practices with respect to any dispositive motion that he may wish to file.

        C.      The Issue of the Receiver’s Authority To Remove Shi From Office

        Until Shi is duly served with process and appears before the Court, he cannot be

considered a party to this action, and, as Judge Marrero has noted, “non-parties seeking to invoke

standing to be heard on a matter generally must move to intervene and willingly subject

themselves to the Court’s jurisdiction.” (6/11/19 Order, at 20.) Despite this, Judge Marrero did

find – at the time that Baliga’s claims against Shi were being dismissed – that, in its discretion,

the Court could consider other arguments that Shi was still seeking to advance, by considering

his submissions as if they had been made by an amicus curiae. (Id.) While this Court does not

believe that Shi’s submissions should continue to be treated in this way, without end, the

situation presented now has an end in sight, given that the Court is permitting Shi to be served by

alternative means, which will presumably result in Shi’s being brought back into the action

shortly, as a party defendant. 8

        In any event, where the Court “would be hampered in issuing a ruling grounded on all the

facts presented,” it may, in its discretion, treat the submission of a non-party in “the way it would

treat an affidavit or letter submitted to the Court – by giving the document the weight the Court,


        8
         This Court notes that Judge Marrero has previously indicated that “Shi almost certainly
has the minimum contacts necessary with the United States and the forum state to satisfy due
process concerns.” (Shi Dismissal Order, at 12; see also id., at n.3)

                                                 24
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page25
                                                                   25ofof55
                                                                          55




in its discretion, deems appropriate.” Madu, Edozie & Madu, 265 F.R.D. at 114 (citations

omitted). In this instance, while this Court finds that most of the arguments that are being raised

by Shi do not provide a basis for this Court to recommend to Judge Marrero that he reconsider

the scope of authority that he granted to the Receiver, there is one point raised by Shi that

warrants further evaluation. As to this point (relating to the February 3, 2020 Cayman Court

Order), this Court, in its discretion, will accept and consider Shi’s submission.

               1.      Legal Standards for Motions for Reconsideration or Reargument

       Although Shi denies that his application challenging the scope of the Receiver’s authority

is in the nature of a motion for “reconsideration,” it plainly asks the Court to revisit the term of

its Receivership Order – an Order that has already been challenged once and upheld. (See Shi

Dismissal Order, at 19-24.) Indeed, Shi’s explanation as to why his application should not be

characterized as a motion for reconsideration focuses on the Court’s denial (as part of the Shi

Dismissal Order) of his Rule 60 motion seeking discharge of the Receiver (see Dkt. 145, at 2),

seemingly confirming that he is seeking, at a minimum, to revisit that ruling.

       In this District, motions for reconsideration or reargument are governed by Local Civil

Rule 6.3, which provides, in relevant part:

               Unless otherwise provided by the Court or by statute or rule (such
               as Fed. R. Civ. P. 50, 52, and 59), a notice of motion for
               reconsideration or reargument of a court order determining a
               motion shall be served within fourteen (14) days after the entry of
               the Court’s determination of the original motion, or in the case of a
               court order resulting in a judgment, within fourteen (14) days after
               the entry of the judgment. There shall be served with the notice of
               motion a memorandum setting forth concisely the matters or
               controlling decisions which counsel believes the Court has
               overlooked. . . .

Local Civ. R. 6.3.




                                                  25
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page26
                                                                   26ofof55
                                                                          55




       The standards set out in Local Civil Rule 6.3 are “strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked.” Power Auth. of State of New York v. Tug M/V ELLEN S. BOUCHARD,

433 F. Supp. 3d 477, 478 (S.D.N.Y. 2019) (internal quotations and citation omitted)). A motion

for reconsideration is not an appropriate vehicle for either rehashing arguments already put

forward on the initial motion, or raising new arguments that the party seeking reconsideration

could have made in the initial briefing. Schoolcraft v. City of New York, 248 F. Supp. 3d 506,

508 (S.D.N.Y. 2017) (“A party seeking reconsideration may neither repeat arguments already

briefed, considered and decided[,] nor advance new facts, issues or arguments not previously

presented to the Court.” (internal quotations and citation omitted)).

       Even where a motion is untimely under the Rule, however, and where it cannot be shown

that the court overlooked material facts or controlling law, the court may grant reconsideration of

its prior order if the movant “demonstrates ‘the need to correct a clear error of law or prevent

manifest injustice.’” Mikol v. Barnhart, 554 F. Supp. 2d 498, 502 (S.D.N.Y. 2008) (quoting

Griffen Indus., Inc. v. Petrojam, Ltd., 72 F. Supp. 2d 365, 368 (S.D.N.Y. 1999)). “In the context

of a motion for reconsideration, ‘manifest injustice’ is defined as ‘an error committed by the trial

court that is direct, obvious, and observable,’” Corpac v. Rubin & Rothman, LLC, 10 F. Supp. 3d

349, 354 (E.D.N.Y. 2013) (quoting Idowu v. Middleton, No. 12cv1238 (BSJ) (KNF), 2013 WL

371657, at *1 n.1 (S.D.N.Y. Jan. 31, 2013)), and, “as a rule[,] courts should be loathe to [revisit

their prior decisions] in the absence of extraordinary circumstances,” id. (internal quotation

marks and citation omitted). Nonetheless, compelling circumstances for reconsideration may

exist where later developments in a case suggest that a failure to reconsider a prior ruling could

result in an unlawful or significantly unjust result. See Mikol, 554 F. Supp. 2d at 498, 502-03



                                                 26
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page27
                                                                   27ofof55
                                                                          55




(reconsidering decision affirming the denial of disability benefits in light of subsequent

administrative decision that was favorable to the claimant).

       Ultimately, “[t]he decision to grant or deny a motion for reconsideration is left to the

sound discretion of the district court” that issued the decision in question. Power Auth. of State

of New York, 433 F. Supp. 3d at 478 (internal quotations and citation omitted).

               2.      Merits of Shi’s Application To Reconsider the Receiver’s Authority

       As set out above (see supra, at Section (I)(A)(1)), the Receivership Order expressly

conferred on the Receiver the authority to remove any director or officer of the Company “from

control of, management of, or participation in, the affairs of the Company” (Receivership Order

§ II(2)(b)). As noted by Shi, he challenged the validity of that Order in March 2019 (see

Dkt. 35), and, in a written decision dated June 11, 2019, Judge Marrero rejected the arguments

that Shi advanced. (See Shi Dismissal Order.) Almost all of the arguments that Shi now puts

forward, as to why it was supposedly improper for Judge Marrero to have conferred broad

authority on the Receiver, either were, or could have been, raised within 14 days of that ruling,

the period allowed for motions for reconsideration. Instead, it appears that the first time that Shi

may have sought to raise his current arguments with Judge Marrero was at a conference on

July 29, 2019 (see Dkt. 88; see also Dkt. 145, at 2), and that his arguments were not set out in

writing for the Court until August 29, 2019 (see Shi 8/29/19 Ltr., at 2-4). To this extent, then,

Shi’s motion is untimely under Local Civil Rule 6.3.

       Moreover, even apart from the fact that Shi has not shown that his application was

timely, he has not shown that, in upholding the validity of the Receivership Order,

Judge Marrero overlooked any material facts or controlling law that was presented to him in

Shi’s Rule 60 motion, Power Auth. of State of New York, 433 F. Supp. 3d at 478, and, certainly,



                                                 27
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page28
                                                                   28ofof55
                                                                          55




Shi is not entitled to reconsideration on the basis of new arguments that could have been raised

in that motion, but were not, Schoolcraft, 248 F. Supp. 3d at 508. For these reasons, if this Court

were, at this point, to issue a recommendation to Judge Marrero on this issue, it would, for the

most part, recommend that Shi’s belated, and largely meritless, request for reconsideration be

denied.

          This Court, however, will hold off on making such a recommendation at this time, as it is

has some concerns regarding the potential ramifications of the Cayman Court Order, and needs

additional information in order to understand those ramifications and determine whether they

would justify belated reconsideration to correct “clear error” or prevent “manifest injustice.” At

present, this Court does not understand, from the materials that have been placed before it, why

the Receiver seemingly thought it necessary to make an application to the Cayman Court,

seeking specific “recognition” of his authority to remove or appoint directors of the Company

(Shi 3/27/20 Ltr , at 2), nor does it understand the meaning or import of that court’s decision “not

[to] recogniz[e]” that authority (see Cayman Court Order ¶ 2). Thus, this Court will defer

making a recommendation to Judge Marrero as to whether he should reconsider the validity of

the Receivership Order, specifically with respect to the scope of the Receiver’s granted authority,

pending this Court’s receipt of additional information from the Receiver himself.

          Accordingly, no later than September 9, 2020, Baliga is directed to provide a copy of this

Memorandum and Order to the Receiver, and, no later than October 9, 2020, the Receiver is

directed to make a submission to this Court, providing (1) an explanation as to why he made an

application to the Cayman Court for an order “recognizing” his authority, (2) copies of the

papers that he submitted to the Cayman Court in connection with that application, and (3) an




                                                  28
      Case
       Case1:18-cv-11642-VM-DCF
            1:18-cv-11642-VM-DCF Document
                                  Document212-9
                                           163 Filed
                                                Filed09/04/20
                                                      03/02/21 Page
                                                                Page29
                                                                     29ofof55
                                                                            55




explanation, supported by legal authority, of his understanding of the ramifications of the

Cayman Court Order with respect to his authority to remove or appoint Company directors.

        As set out below, this Court is scheduling a telephonic case-management conference in

this case for October 15, 2020, at 10:00 a.m. The Receiver is directed to make himself available

to participate in that conference, and should be prepared to address this issue.

II.     CHINA AI’S MOTION TO INTERVENE

        A.     Relevant Procedural History

        On November 1, 2019, China AI filed a Notice of Motion To Intervene as of Right

(Dkt. 111), and, on November 5, 2019, Judge Marrero ordered the parties to show cause why the

requested relief should not be granted (Dkt. 112). In response to the Court’s Order, Baliga filed

a letter setting out a number of reasons why, in his view, intervention should not be granted

(Dkt. 113), while Shi, through counsel, submitted a letter voicing no objection to China AI’s

motion (Dkt. 114). In addition, the Receiver submitted a letter to the Court, indicating that he

was in the process of investigating whether China AI was a possible “front” for Shi. (Dkt. 115.)

        After Judge Marrero then referred the matter to this Court for resolution, China AI filed

its proposed intervenor complaint (see Complaint in Intervention, dated Mar. 5, 2020 (“Proposed

Interven. Compl.”) (Dkt. 122)), together with a more fully supported motion for intervention (see

Dkt. 123), but that motion was rejected as improperly filed. China AI then tried to file an

“amended motion” on March 10, 2020 (Dkt. 127), but that filing was again rejected as deficient,

as China AI did not separately file its supporting papers. By Text Order dated April 6, 2020, this

Court noted that, although the amended motion was not then refiled as directed, China AI did

proceed, on March 26, 2020, to file its supporting memorandum of law and declarations as




                                                 29
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page30
                                                                   30ofof55
                                                                          55




separate Docket entries, 9 thereby “effectively addressing the filing defect.” (Dkt. 137). For this

reason, and to as to avoid “having the Docket cluttered with more amended submissions,” this

Court accepted the amended motion, deeming it filed as of March 26, 2020. (Id.)

       Through its proposed intervention, China AI – which itself claims to be a shareholder of

the Company and to have the right to bring derivative claims – does not seek to challenge any

conduct of Shi or the other Individual Defendants whom Baliga has accused of wrongdoing.

Instead, China AI seeks to challenge the conduct of Baliga, contending that his very act of

commencing this action (and, in connection with its commencement, seeking and obtaining the

Receivership Order) was based on fraud and has caused the Company harm. (See generally id.)

In fact, China AI seeks to plead derivative claims not only against Baliga himself, but also

against those who, according to China AI, have conspired in bad faith with him to tortiously

interfere with the Company’s business relations through the means of this lawsuit, including

three named individuals and “John Does 1 through 100,” as well as an unincorporated

association known as “LKMForward,” of which these individuals are allegedly members. (See

generally id. (referring, passim, to the “LKM Conspirators”).)

       In particular, as against Baliga and the additional proposed third-party defendants,

China AI seeks to assert five derivative claims, which may be summarized as follows:

               (1)     a claim for a declaratory judgment that Baliga lacks
                       standing to assert derivative claims on behalf of the
                       Company;

               (2)     a claim for a declaratory judgment that Baliga cannot bring
                       derivative claims that were previously considered and

       9
         Although this Court’s Text Order only referred to one supporting declaration, China AI
actually filed two: a declaration by China AI’s counsel of record in this action, attaching certain
exhibits (see Declaration of Jae H. Cho in Support of Motion To Intervene dated Mar. 5, 2020
(“Cho Decl.”) (Dkt. 130)), and a declaration by a Cayman Islands attorney (see Declaration of
Katharine L.B. Pearson, dated Mar. 3, 2020 (“Pearson Decl.”) (Dkt. 131)).

                                                30
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page31
                                                                   31ofof55
                                                                          55




                       rejected by special committee of the Company’s board of
                       directors, and that those claims should therefore be
                       dismissed;

               (3)     a claim for injunctive relief (a) enjoining Baliga and those
                       allegedly associated with him from asserting derivative
                       claims, (b) enjoining the Court-appointed Receiver from
                       removing or appointing directors, officers, or attorneys-in-
                       fact for the Company and other specified entities; and
                       (c) enjoining the Receiver from interfering with lawful
                       actions of the Company’s board of directors;

               (4)     a derivative claim against Baliga for tortious interference
                       with the Company’s business relations, based on Baliga’s
                       having allegedly wrongfully commenced this action and
                       sought the appointment of the Receiver; and

               (5)     a derivative claim against Baliga and his alleged associates
                       for “conspiracy to tortiously interfere” with the Company’s
                       business relations.

(Id.)

        In its moving brief, China AI argues solely that it is entitled to intervene in this action “as

of right,” raising no argument for permissive intervention. (Memorandum of Law of Intervenor-

Plaintiff China AI Capital Limited in Support of Motion To Intervene as of Right,” dated Mar. 5,

2020 (“China AI Mem.”) (Dkt. 129).) Its principal contention in support of its motion is that, as

a factual matter, Baliga has falsely alleged that he is a “shareholder” of the Company, and that,

as a matter of law, Baliga’s lack of actual status as a registered shareholder deprives him of

standing to assert any claim, derivatively, on the Company’s behalf. (Id., at 1; see generally id.)

        More specifically, China AI contends, first, that “Baliga is merely the holder of American

Depository Shares (‘ADSs’), which are not the same as shares of stock in the Company”

(China AI Mem., at 1; see also id., at 3 (“Holders of ADSs are not registered shareholders of the

Company.”); Cho Decl., Ex. 2); second, that the question of whether Baliga has standing to

assert derivative claims on behalf of the Company is governed by the law of the Cayman Islands,

                                                  31
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page32
                                                                   32ofof55
                                                                          55




where the Company was incorporated (China AI Mem., at 1, 7-8); and, third, that, under Cayman

Islands law, a holder of ADSs is considered to be “merely a beneficial owner,” without standing

to bring such claims (id., at 1, see also id., at 8; see generally Pearson Decl.). China AI asserts

that it is entitled to intervene because, under these circumstances, “the Company’s interest[s] are

not and cannot be adequately represented by Baliga” (id., at 8), and because, unlike Baliga,

China AI is, itself, a registered shareholder of the Company (and has been since before Baliga

filed his claims), and thus would have the standing that Baliga lacks, to raise any claims on the

Company’s behalf (see id., at 2; see also id., at 8 (“As between Baliga and China AI, only

China AI can adequately represent the registered shareholders of the Company.”)).

       China AI also asserts that the appointment of the Receiver (who, China AI points out, is

the managing partner of the same law firm that serves in this case as Baliga’s counsel 10) has

made it impossible for the Company’s board of directors to “act independently to defend the

Company from Baliga’s baseless claims,” and has rendered demand on the board futile. (Id.,

at 2; see also id., at 5-6.) China AI additionally contends that its motion is timely because “none

of the individual defendants have been served with process and no discovery has occurred.” (Id.,

at 7.) Finally, although without any further explanation (and without having included any such

request in its Amended Notice of Motion (Dkt. 127)), China AI states in the “Conclusion” of its

brief that the Court should not only grant its motion to intervene, but should also, at this point,

“modify[]” the Receivership Order (China AI Mem., at 9).



       10
          Seiden’s connection to Baliga’s counsel of record in this litigation was known to the
Court at the time it issued the Receivership Order, as well as at the time it upheld the validity of
the appointment. (See Receivership Order, at § II(1); see also Dkt. 37, at 2; Dkt. 24 ¶ 3 (Baliga
asserting, in support of his application for Seiden to be appointed as the temporary receiver, that
he “specifically hired Mr. Seiden’s law firm to pursue this action . . . due to Mr. Seiden’s
extensive experience as a court-appointed Receiver”).)

                                                 32
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page33
                                                                   33ofof55
                                                                          55




        In opposition to China AI’s motion, Baliga filed a memorandum of law (Plaintiff’s

Memorandum of Law in Opposition to China AI Capital Limited’s Motion To Intervene, dated

May 4, 2020 (“Pl. Mem. in Opp. to Intervention”) (Dkt. 141)), together with a supporting

attorney declaration, with exhibits (Declaration of Jake Nachmani, dated May 4, 2020

(“Nachmani Decl.”) (Dkt. 142)). In his brief, Baliga first contends that, based on information

provided by the Receiver (see Nachmani Decl., Ex. 1), China AI and Shi “are, if not one and the

same, then closely related,” and that they are “colluding to perpetuate a fraud.” (Pl. Mem. in

Opp. to Intervention, at 1; see also id., at 2 (stating that, if China AI “is either an alter ego or an

affiliate of Shi’s,” then it “can have no legitimate interest as an intervenor”), 3-6, 8-9).) Second,

Baliga argues that China AI’s intervention motion is untimely, as it was filed at least 15 months

after China AI had notice of this action. (Pl. Mem. in Opp. to Intervention, at 2, 10-12.) Third,

Baliga contests China AI’s contention that he lacks standing to assert his claims, explaining that,

although framed as a derivative pleading, his Amended Complaint should also be read to plead

direct claims, and arguing that, in any event, the law of New York, as well as of the Cayman

Islands, supports finding that he has standing to pursue derivative claims and can adequately

protect the interests of the Company’s shareholders. (Id., at 2, 12-16.) Finally, Baliga requests

that, should the Court find that he lacks standing to maintain his derivative claims, he be

permitted to file a second amended complaint, to “remove any derivative claims and allege direct

claims only, as well as provide additional allegations concerning Defendant Shi’s continued

fraud against [the Company’s] shareholders, uncovered as a result of the Receiver’s ongoing

investigations.” (Id., at 16.) According to Baliga, such an amended pleading would render moot

any standing arguments that have been raised by China AI. (Id.)




                                                   33
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page34
                                                                   34ofof55
                                                                          55




        On May 29, 2020, China AI filed a substantial reply submission, consisting of a letter

from counsel (Letter to the Court from Jae H. Cho, Esq., dated May 29, 2020 (Dkt. 153)), a reply

brief (Reply Memorandum of Law of Intervenor-Plaintiff China AI Capital Limited in Further

Support of Motion To Intervene as of Right and For Modification of the Court’s Order dated

February 1, 2019, dated May 29, 2020 (“China AI Reply Mem.”) (Dkt. 158)), and three

declarations, with a number of annexed exhibits (Second Declaration of Katharine L.B. Pearson,

dated May 22, 2020 (“Pearson Reply Decl.”) (Dkt. 154); Declaration of Hua Jingyuan in Further

Support of Motion to Intervene, dated May 27, 2020 (Dkt. 155); Reply Declaration of Jae H. Cho

in Further Support of Motion To Intervene, dated May 29, 2020 (Dkt. 156); Declaration of

Xu Zemin, dated May 29, 2020 (Dkt. 157)) – all largely to contest the assertions made by the

Receiver regarding his suspicions of collusion by China AI and Shi. Relying heavily on its

submitted documents, China AI’s reply brief sets out a lengthy new statement of facts (China AI

Reply Mem., at 2-10), purporting to show that the conclusions reached by the Receiver regarding

the supposed “alter ego” relationship between China AI and Shi were “based on a selective and

out-of-context reading of certain documents,” and “are contradicted by corporate and judicial

records” (id., at 1; see also id., at 14).

        China AI also seeks to refute Baliga’s challenge to the timeliness of its intervention

motion (id., at 14-16), and expands on its initial argument that Baliga does not adequately

represent its interests – again, focusing that argument on Baliga’s supposed lack of standing to

bring derivative claims (id., at 16-19). Lastly, China AI turns its attention to the Receivership

Order, contending that, in his opposition, Baliga has “fail[ed] to contest” its argument for

“modification” of that Order. (Id., at 20.) Arguing that the Receivership Order was obtained by

way of Baliga’s “misrepresentations as to his legal standing,” and that, “[h]ad the Court known



                                                 34
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page35
                                                                   35ofof55
                                                                          55




the truth, it would have never entertained [Baliga’s] application or entered the [Receivership]

Order,” China AI now asserts that the Order should simply be “vacate[d].” (Id., at 20-22.) In

response to Baliga’s argument that, even if he lacked standing to assert derivative claims, he had

standing to assert his supposed direct claims, China AI further argues that any such direct claims

are “legal” in nature, rather than “equitable,” and therefore could not have entitled Baliga to the

appointment of a receiver. (See id., at 21-22.)

       B.      Applicable Legal Standards

        “Intervention is a procedural device that attempts to accommodate two competing

policies: efficiently administrating legal disputes by resolving all related issues in one lawsuit,

on the one hand, and keeping a single lawsuit from becoming unnecessarily complex, unwieldy

or prolonged, on the other hand.” United States v. Pitney Bowes, Inc., 25 F.3d 66, 69 (2d Cir.

1994). Rule 24(a) of the Federal Rules of Civil Procedure, which sets out the standards

governing motions to intervene as of right, 11 provides that the district court must allow any party

to intervene who, “[o]n timely motion,”

               . . . claims an interest relating to the property or transaction that is
               the subject of the action, and is so situated that disposing of the
               action may as a practical matter impair or impede the movant’s
               ability to protect its interest, unless existing parties adequately
               represent that interest.

Fed. R. Civ. P. 24(a)(2).

       When seeking intervention under this provision of the Rule, “the proposed intervenor

bears the burden of demonstrating that it meets the requirements for intervention.”

Kamdem-Ouaffo v. Pepsico, Inc., 314 F.R.D. 130, 134 (S.D.N.Y. 2016). Based on the Rule,



       11
          Rule 24(b) governs permissive joinder, which, as noted above, is not being sought here,
even in the alternative.

                                                  35
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page36
                                                                   36ofof55
                                                                          55




courts have held that intervention as of right will be granted when all four of the following

conditions are met:

                (1) the motion is timely; (2) the applicant asserts an interest
                relating to the property or transaction that is the subject of the
                action; (3) the applicant is so situated that[,] without intervention,
                disposition of the action may, as a practical matter, impair or
                impede the applicant’s ability to protect its interest; and (4) the
                applicant’s interest is not adequately represented by the other
                parties.

Mastercard Int’l Inc. v. Visa Int’l Serv. Ass’n, Inc., 471 F.3d 377, 389 (2d Cir. 2006) (citing

United States v. Pitney Bowes, Inc., 25 F.3d 66, 70 (2d Cir. 1994)).

        “Failure to meet any one of these requirements suffices for a denial of the motion.” In re

Holocaust Victim Assets Litig., 225 F.3d 191, 197-98 (2d Cir. 2000) (citation omitted); see also

Pitney Bowes, 25 F.3d at 70 (“The intervention application will be denied unless all four

requirements are met.”). Whether each requirement is satisfied, however, is a determination that

cannot be made through the application of “bright line” tests. Floyd v. City of New York, 302

F.R.D. 69, 83-84 (S.D.N.Y. 2014) (noting that, “[i]n applying the Rule, courts must be cognizant

that its “various components . . . are not bright lines, but ranges – not all ‘interests’ are of equal

rank, not all impairments are of the same degree, representation by existing parties may be more

or less adequate, and there is no litmus paper test for timeliness”). “Courts applying Rule 24

accept as true the non-conclusory allegations of the motion,” but “must be mindful that each

intervention case is highly fact specific and tends to resist comparison to prior cases.” Aristocrat

Leisure Limited v. Deutsche Bank Trust Co. Americas, 262 F.R.D. 348, 352 (S.D.N.Y. 2009)

(internal quotation marks and citation omitted).




                                                   36
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page37
                                                                   37ofof55
                                                                          55




       C.      Merits of China AI’s Motion

       As set out above, a motion for intervention as of right cannot succeed unless the proposed

intervenor demonstrates that it meets all four of the requirements of Rule 24(a)(2). Here, China

AI’s motion for intervention fails because China AI has not carried its burden of showing that it

satisfies any of those requirements.

               1.      Timeliness

       The “threshold inquiry [on a motion to intervene] is whether the application for

intervention is timely.” Kamdem-Ouaffo, 314 F.R.D. at 135. Timeliness “defies precise

definition” and “is not confined strictly to chronology.” Pitney Bowes, 25 F.3d at 70. Rather,

“the determination of whether a motion to intervene is timely must be ‘evaluated against the

totality of the circumstances before the court.’” Kamdem-Quaffo, 314 F.R.D. at 135 (quoting

D’Amato v. Deutsche Bank, 236 F.3d 78, 84 (2d Cir. 2001)); see also Pitney Bowes, 25 F.3d

at 70 (“Whether a motion to intervene is timely is determined within the sound discretion of the

trial court from all the circumstances” (quoting NAACP v. New York, 413 U.S. 345 (1973))).

       To “guide” this determination, Kamdem-Quaffo, 314 F.R.D. at 135, courts generally

consider the following factors: “(1) how long the applicant had notice of the interest before it

made the motion to intervene; (2) prejudice to existing parties resulting from any delay;

(3) prejudice to the applicant if the motion is denied; and (4) any unusual circumstances

militating for or against a finding of timeliness,” id. (citing Pitney Bowes, Inc., 25 F.3d at 70);

accord United States v. New York, 820 F.2d 554, 557 (2d Cir. 1987)). The first of these factors –

“the length of time the applicant knew or should have known of [its] interest before making the

motion” is “[a]mong the most important factors” to be considered in determining timeliness.

Catanzano by Catanzano v. Wing, 103 F.3d 223, 233 (2d Cir. 1996). Still, courts take into



                                                  37
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page38
                                                                   38ofof55
                                                                          55




account all of the relevant factors, and it has been held by some courts that the question of

“whether the delay has prejudiced any of the existing parties” is “the most significant criterion in

determining timeliness.” United States ex rel. Preferred Masonry Restoration, Inc. v. Int’l Fid.

Ins. Co., No. 17cv1358 (KMK), 2019 WL 4126473, at *3 (S.D.N.Y. Aug. 30, 2019) (internal

quotation marks and citation omitted); see also Authors Guild v. Google, Inc., No. 05cv8136

(DC), 2009 WL 3617732, at *2-3 (S.D.N.Y. Nov. 4, 2009) (finding timeliness evaluation to be

“driven heavily” by an evaluation of the relative prejudice to the parties and the proposed

intervenor). Further, where a proposed intervenor’s delay in bringing its motion has been

lengthy, courts have considered whether there are special circumstances that would reasonably

explain why the motion was not brought sooner. See, e.g., Preferred Masonry Restoration, 2019

WL 4126473, at *3-4.

                       a.      Length of Delay

       In arguing that its motion is timely, China AI focuses principally on the factors relating to

prejudice, rather on the first, “important” question of how long it has been since it “knew or

should have known” of its interest in this case, Kamdem-Quaffo, 314 F.R.D. at 135. Baliga, on

the other hand, emphasizes that China AI delayed for a substantial period of time before making

its motion. He asserts, more specifically, that the filing of a lawsuit operates to “trigger[] notice”

to a potential intervenor because court filings are publicly accessible (Pl. Mem. in Opp. to

Intervention, at 10-11 (citing Mastercard Int’l, 471 F.3d at 390)), and argues that China AI “had

notice of [this] lawsuit since the day it was filed in December 2018” (id., at Pl. Mem. in Opp. to

Intervention, at 11), fully 15 months before the March 2020 date when China AI’s motion was

deemed filed. Further, Baliga not only contends that the filing of his suit put China AI on

constructive notice of the claims raised in this action, but he additionally contends that, because



                                                 38
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page39
                                                                   39ofof55
                                                                          55




the Company’s “entire [b]oard [of directors]” was informed of both the suit and the Receivership

Order, and directors of China AI sat on the Company’s board, China AI had actual notice of

these proceedings at the time they were commenced. (See id., at 11.) In fact, Baliga argues that,

through its representatives on the Company’s board, China AI knew of his allegations even

before this suit was filed, as a result of his having made a demand to the board. (Id.) Finally,

Baliga notes that, even after Judge Marrero directed China AI to brief the intervention issue

before this Court, China AI delayed for another three months before raising the issue again, and

four months before filing a motion that this Court accepted as “non-defective.” (Id.) According

to Baliga, the Second Circuit has “routinely denied” motions to intervene that have been made in

shorter time periods than the time period at issue here (see id., at 11), and China AI’s motion

should be denied for this reason, especially as, according to Baliga, China AI has failed to

provide any explanation for its delay (id., at 13).

       On reply, China AI does not take issue with Baliga’s assertions that it had actual, or at

least constructive, notice of this suit at least 15 months before it was deemed to have filed its

motion to intervene – although this Court notes that China AI actually first sought to file its

motion on November 1, 2019 (Dkt. 111), approximately 10 and a half months from when the

Complaint was filed (see Dkt. 1). In any event, China AI apparently concedes a lengthy delay,

but contends that it has “offered a well-reasoned explanation for the length of time between the

commencement of the action and its motion to intervene.” (China AI Reply Mem., at 14.) This

Court will consider that explanation below, as part of its review of the totality of the

circumstances presented in this particular case. On the first-level question, though, of whether

China AI’s delay was long enough to weigh in favor of this Court’s denial of its motion to

intervene, this Court agrees with Baliga that a delay of 15 months – or even 10 and a half



                                                  39
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page40
                                                                   40ofof55
                                                                          55




months – from when the action was commenced can be sufficient to render the motion untimely.

See Kamdem-Ouaffo, 314 F.R.D. at 135 (denying motion to intervene after 16 months of actual

notice and collecting cases where intervention was untimely after, inter alia, 10 months and 15

months).

                        b.      Explanation for the Delay

        As for its supposedly “well-reasoned explanation” for its delay, China AI states that, even

if it believed, upon learning of the suit, that Plaintiff’s claims were meritless, “there was no

reason for [it] to believe that Plaintiff would falsely allege such a fundamentally basic fact as

share ownership.” (China Reply Mem., at 14; see also China AI Mem., at 7 (arguing that “its

ability to discovery the truth about Baliga’s false allegations of standing was hindered by

Baliga’s concealment from the Court that he is [] merely the holder of ADSs and not a registered

shareholder).) In addition, China AI states that, at the time the Receiver was appointed, it

“reasonably believed that the Receiver would, in fact, act as a fiduciary in the best interests of all

shareholders,” instead of “mismanag[ing] the [C]ompany.” China AI contends that it “moved

promptly after the true facts started to surface.” (Id., at 16.)

        China AI’s explanation for its delay is not credible on its face. As an initial matter,

China AI’s contentions that its ability to learn the nature of Baliga’s stock ownership was

“hindered by . . . concealment” (China AI Mem., at 7), and that it filed its motion “promptly”

after facts “started to surface” (China AI Reply Mem., at 16), are vague and conclusory.

China AI does not explain why it could not have known, from the outset, that Baliga held

Company ADSs (rather than registered shares), how it later came to learn this fact, or when it

came to learn it. It is perhaps unsurprising that China AI has avoided addressing these points,

given that, in the context of opposing Shi’s motion to dismiss the Complaint, Baliga filed an



                                                  40
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page41
                                                                   41ofof55
                                                                          55




affidavit in this action on April 26, 2019, in which he described the Company’s ADS offerings

and attested, in detail, to his purchases of those securities. (See Dkt. 49; see also Shi Dismissal

Order, at 19 (noting that “Baliga has now provided ample evidence . . . that he did, in face,

purchase or sell Link Motion ADS”).) Thus, based on the filings in this case, of which China AI

had at least constructive notice, China AI should have known of the nature of Baliga’s holdings

by April 2019 at the latest – at least six months before it sought to intervene.

       Moreover, China AI’s implicit argument that it would have sought to intervene sooner,

had it only known that Baliga was not a registered shareholder, makes no sense. From the

beginning, Baliga has asserted claims in this case that accuse Shi of serious wrongdoing,

including fraud and large-scale theft of corporate assets. (See generally Compl.; see also Am.

Compl.) It would be one thing if China AI had been equally concerned about Shi’s conduct, and

did not seek to intervene to challenge Shi’s actions because it had lulled into complacency by a

misplaced belief that Baliga had standing to advance those claims and thus could adequately

protect its interests. It is another thing for China AI to claim that Baliga has wrongfully attacked

Shi, that the Receiver has damaged the Company by removing Shi, and that Shi should be

reinstalled as a director of the Company and its acting CEO. (See generally Proposed Interven.

Compl.; see also id., at 28 (Prayer for Relief ¶ g).)

       China AI knew, from the outset, the premise of Baliga’s claims (i.e., that Shi’s conduct,

on his own and in directing the actions of the other Individual Defendants, posed a danger to the

Company and its shareholders), and if it was concerned that these claims would themselves harm

the Company or China AI’s own interests as a shareholder, then it could and should have sought

to intervene upon first learning of the assertion of these claims. Similarly, China AI knew or

should have known, from the time the Receivership Order was issued, that the Receiver was



                                                  41
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page42
                                                                   42ofof55
                                                                          55




being appointed to preserve assets of the Company, in the face of Baliga’s allegations regarding

Shi’s misconduct, and that the Order expressly granted the Receiver the authority to remove and

appoint directors and officer of the Company. If China AI was concerned about Shi’s potential

removal – or even his actual removal in March 2019 – then it could and should have sought leave

to intervene then, rather than a year or more later.

        China AI’s proffered reasons for its delay are a far cry from the reason asserted in the

case on which it primarily relies, Aristocrat Leisure Ltd. v. Deutsche Bank Trust Co. Americas,

262 F.R.D. 348 (S.D.N.Y. 2009), to support its argument that its delay should be excused (see

China AI Reply Mem., at 15). In that case, the proposed intervenor explained that, during the

lengthy history of the litigation, including during the discovery process, both of the named

parties to the suit had treated it as if it were also a party to the action, and that a dispute as to

whether it should actually be considered a party did not arise until just before the trial was set to

begin. Id. at 351. The court, finding the case to present “highly unusual circumstances,” held

that, because the proposed intervenor had been treated as a party by the other litigants at “various

key points throughout” the litigation, the intervenor had a well-reasoned explanation for why it

did not file its motion to intervene until several years had passed since it received notice of the

suit. Id. at 353. The other cases cited by China AI as illustrative of delays that had been excused

by courts for good reason are equally distinguishable. In Preferred Masonry Restoration, 2019

WL 4126473, at *3-4 (cited in China AI Reply Mem., at 15), the court found that particular,

case-specific circumstances made the movant’s lengthy delay understandable, as the action had

been dormant for months at a time, as the result of an unsuccessful mediation, a party’s serious

health issues, and the court’s own scheduling, all of which had been outside the movant’s

control, id., at *3-4, and, in Citizens for an Orderly Energy Policy, Inc. v. County of Suffolk, 101



                                                   42
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page43
                                                                   43ofof55
                                                                          55




F.R.D. 497 (E.D.N.Y. 1984) (also cited in China AI Reply Mem., at 15), the delay at issue was

far shorter than China AI’s delay here, as the motion in that case was brought “barely four and a

half months” from when the complaint was filed, id. at 500.

       Absent a compelling reason for its failure to seek leave to intervene for at least 10 and a

half months following the commencement of this action, China AI’s delay cannot be considered

justified. See Kamdem-Ouaffo, 314 F.R.D. at 135; see also Andrews v. Sony/ATV Music Publ’g,

LLC, No. 15-CV-7544 (AJN), 2017 WL 770614, at *10 (S.D.N.Y. Feb. 24, 2017) (motion to

intervene found untimely where party “only vaguely assert[ed] that it did not have knowledge of

[the] dispute,” and otherwise “offer[ed] no compelling justification for its delay”).

                       c.      Prejudice to Existing Parties If Intervention Is Allowed

       Turning to the factor of “prejudice,” China AI primarily contends, in its moving brief,

that its motion should be considered timely “because none of the individual defendants have

been served with process and no discovery has occurred.” (See China AI Mem., at 7 (“China

AI’s motion is timely).) On reply, it adds that “liability has not been adjudicated, and there are

no scheduling orders in place that would require modification,” describing this action as “still at

the pleading stage.” (China AI Reply Mem., at 16.) It also argues that the question of whether

the existing parties to the action would be prejudiced by intervention – and the additional

question of whether it would be prejudiced by being excluded from the action (discussed

separately below) – should determine, “in large part,” whether its motion should be found timely.

(Id., at 15 (quoting CIFI Latam, S.A. v. Tach, No 19cv05607 (LTS) (SN), (S.D.N.Y. Mar. 11,

2020)).)

       China AI’s argument that its intervention would not unduly prejudice the parties to this

action has somewhat more force than its arguments regarding the reasons for its delay. While, in



                                                 43
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page44
                                                                   44ofof55
                                                                          55




opposition, Baliga argues that “this action is sufficiently far along to warrant holding China AI’s

[m]otion untimely” (Pl. Mem., in Opp. to Intervention, at 12), the single fact that Baliga offers to

support this argument is that “Defendants’ motions to dismiss have already been adjudicated”

(id.). Yet, while it is true that the parties to this case have not been engaging in discovery, that

no existing scheduling order would be affected by China AI’s intervention, that no trial date has

been set, and that the parties are not, to this Court’s knowledge, engaged in advanced settlement

discussions, 12 it would be a mischaracterization of the status of this action to suggest that the

proceedings have not advanced. Indeed, the Docket of this action currently reflects 162 Docket

entries. The Court’s issuance of a preliminary injunction and appointment of the Receiver were

apparently made upon briefing by Baliga (see Dkt. 24), and the parties have also been through,

inter alia, full briefing of both motions to dismiss and a challenge to the Receivership Order,

which led to rulings by the Court, not only with respect to jurisdictional issues, but also with

respect to issues of forum non conveniens, the adequacy of Baliga’s securities-fraud claims, and

the validity of the preliminary injunction and Receivership Order. (See generally Shi Dismissal

Order.)

          From this, it is reasonable to conclude that, while the prejudice to the parties that would

result from the Court’s allowing China AI to intervene may not be severe, Baliga would suffer

at least some prejudice if he were forced to go through initial motion practice again (this time

with China AI) – either with respect to the sufficiency of his claims or the validity of the


          12
           In at least two of the cases cited by Plaintiff to support denial of intervention,
settlement negotiations between the parties were already well advanced, leading the courts to be
hesitant to let a new party intervene at that stage. See D’Amato, 236 F.3d at 84 (reasoning that
late intervention would prejudice the existing parties by potentially derailing the settlement
negotiations that had taken place for several months); Holocaust Litigation, 225 F.3d at 199
(reasoning that intervention at such a late stage would prejudice the existing parties by
“destroying their [s]ettlement and sending them back to the drawing board”).

                                                   44
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page45
                                                                   45ofof55
                                                                          55




Receivership Order. In addition, the intervenor complaint on which China AI seeks to proceed

would significantly alter and expand the action, raising new claims against Baliga and numerous

other individuals not currently parties to the action. This would also be prejudicial to Baliga’s

ability to move forward with the prosecution of his claims.

                       d.     Prejudice to China AI If Intervention Is Not Allowed

       In addition, China AI has not demonstrated how it would be unduly prejudiced if not

permitted to intervene at this stage. The issue of whether China AI would be prejudiced by a

denial of its motion is less obviously related to the question of whether its motion should be

considered “timely” than to the questions of whether, absent intervention, its interests would be

protected and adequately represented by the other parties to the action. These are separate

requirements for intervention under Rule 24(a)(2), see Mastercard Int’l, 471 F.3d at 389, which

this Court will address below. Nonetheless, it is worth briefly noting here that China AI’s

underlying position is that Baliga’s claims – which all relate to alleged misconduct by Shi – are

without merit, and that, by asserting those claims, Baliga tortiously interfered with the

Company’s business and improperly effected the removal of Shi from a position of control

within the Company. Yet, for the reasons already discussed, this Court is allowing Shi to be

served with process by means alternative to the Hague Convention, and this Court has no reason

to believe that, once served, Shi will not appear and defend against Baliga’s claims. Indeed,

even without having had standing to do so since his earlier dismissal from the case, Shi has

actively and repeatedly sought, through his counsel of record, to challenge his removal from the

Company by the Receiver, as well as the propriety of other actions that the Receiver has taken

since being appointed. In these circumstances, and for the reasons discussed more fully below




                                                 45
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page46
                                                                   46ofof55
                                                                          55




(see infra, at Section (II)(C)(3)), it is difficult to see how China AI would be substantially

prejudiced by the denial of its belated motion to intervene.

       Apart from the arguments addressed above, China AI has shown no unusual

circumstances that would militate in favor of a finding that its motion is timely, as required by

Rule 24(a)(2). Thus, based on the totality of the circumstances discussed above, this Court

concludes that China AI has failed to meet its burden to demonstrate timeliness.

               2.      Interest Relating to the Property or
                       Transaction That Is the Subject of the Action

       The second requirement of Rule 24(a)(2) is that the proposed intervenor must

demonstrate that it is seeking to assert “an interest relating to the property or transaction that is

the subject of the action.” Mastercard Int’l, 471 F.3d at 389. The intervenor’s interest be

“direct, substantial, and legally protectable,” Wash. Elec. Coop., 922 F.2d at 96-97 (2d Cir.

1990), and neither “remote” nor “contingent,” id. (citation omitted). As a general matter, this

prong of the test for intervention as of right recognizes that, while “[t]he purpose of the rule

allowing intervention is to prevent a multiplicity of suits where common questions of law or fact

are involved,” id., at 97 (citation omitted), “the rule is not intended to allow for the creation of

whole new suits by intervenors,” id. (citations omitted). Rather, “[i]ntervenors must take the

pleadings in a case as they find them.” Id. (citations omitted). Thus, intervention should be

denied where the claims of the proposed intervenor would “render[] the single lawsuit more

complex and protracted,” Oneida Indian Nation of Wisconsin v. New York, 102 F.R.D. 445, 449

(N.D.N.Y. 1983), or would “inject collateral issues into an existing action,” Wash. Elec. Coop.,

922 F.2d at 97.

       In this instance, China AI (like Baliga) is purportedly seeking to plead derivative claims

on behalf of the Company, and thus the “interest” that China AI is seeking to assert is not its

                                                  46
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page47
                                                                   47ofof55
                                                                          55




own, but rather that of the Company. See Koster v. Lumbermens Mutual Casualty Co., 330 U.S.

518, at 522-23 (1947) (explaining that, in a shareholder derivative suit, “[t]he cause of action

which [the] plaintiff brings before the court is not his own but the corporation’s,” which is the

“real party in interest”). Yet, in seeking to assert the Company’s interest, China AI is hardly

“tak[ing] the pleadings in [this] case as [it] find[s] them.” Wash. Elec. Coop., 922 F.2d at 97.

While its proposed claims are obviously directed to the claims that Baliga has pleaded, they are

“related” to Baliga’s claims only in the sense they seek to turn them on their head, casting Baliga

as a wrongdoer who as tortiously interfered with the Company’s business by his very act of

commencing the suit.

       The purpose of a shareholder derivative action is “to place in the hands of the individual

shareholder a means to protect the interests of the corporation from the misfeasance and

malfeasance of ‘faithless directors and managers,’” Kamen v. Kemper Fin. Servs., Inc., 500 U.S.

90, 95 (1991) (quoting Cohen v. Beneficial Loan Corp., 337 U.S. 541, 548 (1949)), and, rightly

or wrongly, Baliga has commenced such an action to protect the Company from the alleged

misfeasance and malfeasance of Shi. If the proposed intervention were permitted, China AI

would not only attempt to flip this case into one directed, instead, against Baliga, but would also

seek to add claims that multiple other individuals conspired with Baliga in his allegedly tortious

conduct. (See generally Proposed Interven. Compl.) As noted above, this would inject wholly

new issues into the lawsuit and change its focus entirely, from one challenging the alleged

misconduct of Shi into one examining the reasons for, and consequences of, Baliga’s conduct in

bringing the suit, as well as the conduct of others who not even parties to the existing action.

       Viewed in this light, this Court concludes that China AI is attempting, via intervention, to

create a “whole new suit[],” id., and thus it cannot be said that the interest China AI is trying to



                                                 47
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page48
                                                                   48ofof55
                                                                          55




assert in this action is sufficiently related to the pleaded subject matter of the existing action to

satisfy the second requirement of Rule 24(b)(2), providing another reason for the denial of its

motion.

                3.      Ability of Intervenor To Protect Its Interests
                        Absent Intervention, and Adequacy of
                        Representation of Its Interest in the Litigation

        The third and fourth requirements for intervention under Rule 24(a)(2) are related. These

requirements are that the proposed intervenor demonstrate both that it “is so situated that without

intervention, disposition of the action may, as a practical matter, impair or impede [its] ability to

protect its interest” and that “[its] interest is not adequately represented by the other parties.”

Mastercard Int’l, 471 F.3d at 389. China has not actually argued that, absent intervention, its

ability to protect its interests would be impaired or impeded (see generally China AI Mem.;

China AI Reply Mem.), and, in this case, there is no reason to believe that the interests of the

Company – which are the only interests that China AI seeks to assert – cannot be adequately

represented by an existing party.

        When a shareholder other than the plaintiff wishes to intervene in an existing shareholder

derivative suit, the question usually presented is whether, without intervention, the existing

plaintiff would adequately protect the interests of the proposed intervenor. Typically, in this

situation, adequacy of representation will be found, as the plaintiff and any “other shareholders

who seek to join a derivative action as plaintiffs share an identity of interest almost by definition,

since the true party in interest is the corporation itself.” See In re Ambac Fin. Grp., Inc.,

Derivative Litig., 257 F.R.D. 390, 393 (S.D.N.Y. 2009); see also Pl. Mem. in Opp. to

Intervention, at 12-13 (citing Ambac for the proposition that, in the shareholder derivative

context, the proposed intervenor “bears the burden of establishing that the plaintiff will not



                                                  48
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page49
                                                                   49ofof55
                                                                          55




adequately represent the interest of the corporation”). In the unusual situation presented here,

however, it is clear that China AI does not believe that Baliga, if permitted to proceed with his

claims, will speak in the Company’s best interest, rather, China AI has asserted that Baliga’s

conduct has been harmful to the Company. In this circumstance, a different question should be

asked: whether China AI has shown that the Company’s actual interest, as China AI would

describe it, can be adequately represented in the litigation by Shi.

       While the Supreme Court has generally characterized a proposed intervenor’s burden to

demonstrate inadequacy of representation in the existing lawsuit as “minimal,” Trbovich v.

United Mine Workers of Am., 404 U.S. 528, 538 n.10, the Second Circuit has “demanded a more

rigorous showing of inadequacy in cases where the putative intervenor and a named party have

the same ultimate objective,” Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 179 (2d

Cir. 2001) (citing Wash. Elec. Coop., Inc. v. Mass. Mun. Wholesale Elec. Co., 922 F.2d 92, 98

(2d Cir. 1990); U.S. Postal Serv. v. Brennan, 579 F.2d 188, 191 (2d Cir. 1978)). Merely because

a would-be intervenor’s “motive to litigate” may be different from that of party does not mean

that their interests are unaligned. Wash. Elec. Coop., 922 F.2d at 98.

       The only arguments asserted by China AI as to why Shi cannot adequately represent its

interests is that Shi is not a shareholder, and that Shi’s objective in the action would be to

“overturn his purported removal as a director by the Receiver,” whereas China AI’s objective “is

to protect its $10 million investment in the Company.” (China AI Reply Mem., at 17.) These

arguments gloss over the fact that China AI’s only interests on its derivative claims would be

those of the Company, and that China AI has itself sought to plead that it would be in the

Company’s interest to have Shi reinstated. (See Proposed Interven. Compl., at 28 (Prayer for




                                                  49
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page50
                                                                   50ofof55
                                                                          55




Relief ¶ g (seeking “[a]n Order directing the Receiver to take all actions necessary to reinstate

Shi as a director and acting CEO of the Company”)).)

        Regardless of whether Baliga is correct that China AI should be considered an “alter ego”

or collusive “affiliate” of Shi (see generally Pl. Mem. in Opp. to Intervention), and even if their

interests are not “identical,” it seems clear that China AI considers the Company’s interests to be

closely aligned with those of Shi. Certainly, both China AI and Shi would apparently seek – one

in the name of the Company, and the other in his own right – to defeat Baliga’s claims, remove

the appointed Receiver, and reinstate controlling authority in the Company’s prior board.

Indeed, China AI has not set out any way in which the outcomes that it would promote in this

action would diverge from the outcomes that would presumably be desired by Shi, and Shi’s past

filings, in fact, reflect the same goals that China AI is seeking to advance, argued on largely the

same grounds. (See, e.g., Dkt. 62, at 10-11 (Shi arguing that the Receiver should be discharged

because, inter alia, his actions have purportedly caused harm to the Company).) Moreover, even

a cursory review of the arguments that Shi has recently sought to advance shows that he is

readily echoing the legal positions that China AI has taken on its motion. (See, e.g., Dkt 145,

at 3 (Shi arguing that “recent developments demonstrate that the [R]ecceivership [O]rder was

entered as a result of fraud, misrepresentation, or misconduct by [Baliga], his lawyers, and/or the

[R]eceiver[,] . . . [as] it is now clear that [Baliga] is not, and has never been, a shareholder of [the

Company] with standing to sue derivatively” (citing, inter alia, declaration submitted by

China AI in connection with its motion to intervene)).)

        Having considered whether anything in China AI’s submissions could be sufficient to

constitute the necessarily “rigorous” showing that the existing parties cannot adequately

represent the interests that China AI seeks to protect, Butler, Fitzgerald & Potter, 250 F.3d



                                                  50
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page51
                                                                   51ofof55
                                                                          55




at 179, this Court finds that such a showing has not been made, and that it cannot be made in the

circumstances presented. Accordingly, China AI’s motion to intervene is denied on this ground

as well.

        D.     Issue Raised by China AI, in Its Motion,
               Regarding Baliga’s Standing To Proceed in This Action

        Even though this Court has found that China AI’s motion to intervene must be denied, it

notes that China AI has brought to the Court’s attention a question as to whether Baliga has

standing to maintain this action. Standing is an essential component of the case-or-controversy

requirement of Article III of the Constitution, see Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992), and, because a federal court must satisfy itself that it has subject-matter

jurisdiction over a case before it may act, it may consider the issue of standing sua sponte at any

time, see Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young

Inc., 109 F.3d 105, 107 (2d Cir. 1997) (“[A] challenge to subject matter jurisdiction cannot be

waived and may be raised [either by motion or] sua sponte at any time.” (citations and quotation

marks omitted)).

        China AI’s entire challenge to Baliga’s standing rests on two assumptions: (1) that the

only claims that Baliga has pleaded in this action are shareholder derivative claims, and (2) that

he lacked standing, ab initio, to raise such claims under the substantive law of the Cayman

Islands, which controls on that issue. It is unclear, however, whether either of these assumptions

is correct.

        First, in response to China AI’s standing argument, Baliga asserts that “[a]lthough . . .

styled as a derivative action, the [Amended Complaint] asserts numerous direct claims under

common law and the federal securities laws.” (Baliga Mem. in Opp. to Intervention, at 13.) Yet,

upon reviewing his Amended Complaint, this Court notes that Baliga has made no attempt to

                                                 51
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page52
                                                                   52ofof55
                                                                          55




segregate the claims that he is supposedly asserting as derivative claims from those that he is

supposedly asserting as direct claims. Although it is possible that he has standing to assert some

of his claims and not others, this Court cannot determine this, without first understanding the

nature of the asserted claims. Moreover, Baliga’s potential lack of standing with respect to

certain of his claims would not defeat the Court’s subject-matter jurisdiction over the action, if

he has standing with respect to others. 13

       Second, while it is true that, in a diversity action commenced in this District, the

substantive parameters of a shareholder’s right to bring a derivative suit will be determined in

accordance with New York’s conflict-of-law principles, including its “internal-affairs doctrine,”

which dictates that questions relating to the internal affairs of corporations must be decided in

accordance with the law of the place of incorporation, Galef v. Alexander, 615 F.2d 51, 58

(2d Cir. 1980), the Court has federal-question jurisdiction over this action, as well as diversity

jurisdiction, given Baliga’s assertion of federal securities claims (see Compl. ¶ 9; Am. Compl.

¶ 9). Neither China AI nor Baliga has parsed out exactly how, if at all, this might impact the

choice-of-law analysis here regarding derivative claims, and, once again, it is difficult for this


       13
           Nor, despite China AI’s suggestion, would it necessarily defeat the Receivership Order.
According to China AI, any claims that Baliga may be attempting to assert directly are “only
legal in nature,” such that, on their own, they could not support the appointment of a Receiver,
which is a form of equitable relief. (See China AI Reply Mem., at 21 (arguing that, “[o]rdinarily,
a party who brings only legal claims is not entitled to equitable relief, such as the appointment of
a receiver” (quoting Owens v. Gaffken & Barriger Fund LLC, No. 08cv8414 (WCC), 2009 WL
773517, at *2 (S.D.N.Y. Mar. 24, 2009)).) Apparently, China AI is assuming that Baliga’s only
potential direct claims are his securities claims, as opposed to his breach-of-fiduciary-duty or
unjust-enrichment claims. Baliga, however, has drawn the Court’s attention to Steginsky v.
Xcelera Inc., 741 F.3d 365 (2d Cir. 2014) (cited in Pl. Mem. in Opp. to Intervention, at 13), in
which the Second Circuit referenced a plaintiff’s direct common-law claim that, under Cayman
Islands law, the defendants breached their fiduciary duties to the company’s minority
shareholders, see id., at 372. By reference to Steginsky, Baliga seems to be suggesting that he is,
in fact, seeking to maintain a direct breach-of-fiduciary-duty claim against the Individual
Defendants – a claim on which equitable relief could well be available.

                                                 52
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page53
                                                                   53ofof55
                                                                          55




Court to sort this out, as it is entirely unclear, from Baliga’s pleading, which of his claims –

federal, state, or both – he is purporting to assert as derivative claims, and which as direct claims.

(See, e.g., Am. Compl. ¶ 50 (alleging, in connection with securities-fraud claim, that “[t]he

Individual Defendants participated in a scheme to defraud the Company and its

shareholders . . . ”).)

        For these reasons, Baliga is directed to file a second amended complaint, clarifying which

of his asserted claims are derivative claims, and which are direct claims. As stated above, Baliga

should file this second amended complaint no later than October 5, 2020. If, after reviewing this

second amended pleading, Shi concludes that the Court lacks jurisdiction over this matter

because, under applicable law, Baliga lacks standing to assert all of his claims, then Shi’s

counsel should raise this with this Court, in the telephonic case-management conference that this

Court has scheduled for October 15, 2020, at 10:00 a.m.

        Finally, this Court notes that it has received a letter from the Receiver, dated July 17,

2020 (Dkt. 161), setting out information that, according to the Receiver, suggests that, during the

period from May 15, 2019 to November 5, 2019, Shi acted, “through his associates,” to gain

access to a bank account that held Company asserts, and to transfer $89 million from that

account to a separate account that Shi “is believed to” control (see id.). By letter dated July 22,

2020 (Dkt. 159), Shi, through counsel, has asked the Court to strike and disregard the Receiver’s

letter, labelling the Receiver’s accusations “false” (see id.). Absent a discovery record, the

conflicting factual assertions made by the Receiver and Shi cannot be resolved. Nor, for that

matter, could a finder of fact resolve, without discovery, any of the numerous factual disputes

that were raised, at length, in the submissions received by the Court in connection with the

motions that are the subject of this Memorandum and Order. (See, e.g., Pl. Mem. in Opp. to



                                                 53
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page54
                                                                   54ofof55
                                                                          55




Intervention, at 2-6 (raising allegations regarding the relationship between Shi and China AI);

China AI Reply Mem., at 2-8 (disputing same).) Under the circumstances, Baliga may include,

in his second amended complaint, any factual allegations that he believes are material to his

claims, and, the parties are directed to submit a jointly proposed discovery schedule, no later than

October 13, 2020.

                                         CONCLUSION

       For all of the foregoing reasons, it is hereby ORDERED as follows:

       (1)     Plaintiff Wayne Baliga’s renewed request for leave to serve
               defendant Vincent Wenyong Shi by means alternative to the Hague
               Convention is granted. Service of an Amended Summons and the
               Amended Complaint on defendant Shi by mail or email to
               Michael James Maloney, Esq., as his counsel, shall be deemed
               sufficient service. Plaintiff is directed to act forthwith to effect
               such service and to file proof of service on the Docket. Defendant
               Shi, however, need not respond to the Amended Complaint, in
               light of ¶¶ 2 and 3, below.

       (2)     No later than October 5, 2020, Plaintiff shall file a second
               amended complaint, clarifying which of his claims are being
               asserted as shareholder derivative claims, and which are being
               asserted as direct claims. In addition, Plaintiff may add, to his
               second amended complaint, any new factual allegations that he
               believes are material to his claims.

       (3)     Defendant Shi may have until November 4, 2020, to move, answer,
               or otherwise respond to Plaintiff’s second amended complaint.
               Any dispositive motion, however, should be made in accordance
               with Judge Marrero’s Individual Practices, and, in any event, any
               issue of standing that may be presented by the second amended
               pleading should be raised before this Court, at the conference
               referenced in ¶ 7, below.

       (4)     No later than September 9, 2020, Baliga shall provide a copy of
               this Memorandum and Order to the Temporary Receiver appointed
               by Judge Marrero (Robert W. Seiden. Esq.), and, no later than
               October 9, 2020, the Temporary Receiver shall make a submission
               to this Court, providing (a) an explanation as to why he made an
               application to the Grand Court of the Cayman Islands for an order
               “recognizing” his authority as Temporary Receiver, (b) copies of

                                                54
    Case
     Case1:18-cv-11642-VM-DCF
          1:18-cv-11642-VM-DCF Document
                                Document212-9
                                         163 Filed
                                              Filed09/04/20
                                                    03/02/21 Page
                                                              Page55
                                                                   55ofof55
                                                                          55




              the papers that he submitted to the Grand Court of the Cayman
              Islands in connection with that application, and (c) an explanation,
              supported by legal authority, of his understanding of the
              ramifications of the Order that was then issued by the Grand Court
              of the Cayman Islands, with respect to his authority to remove or
              appoint directors of Link Motion, Inc.

       (5)    The motion by non-party China AI Capital Limited to intervene in
              this action as of right (Dkt. 127; see Dkt. 137) is denied.

       (6)    The parties are directed to confer in good faith regarding the scope
              of discovery that need to be conducted in this case, and to submit a
              jointly proposed discovery schedule to this Court no later than
              October 13, 2020.

       (7)    This Court will hold a telephonic case-management conference
              with all parties on October 15, 2020, at 10:00 a.m. For that
              conference, counsel are directed to call the following Toll-Free
              Number: (877) 411-9748 and use Access Code: 9612281. The
              Receiver is directed to participate in that conference, together with
              counsel for the parties.

Dated: New York, New York
       September 4, 2020

                                                    SO ORDERED



                                                    ___________________________
                                                    DEBRA FREEMAN
                                                    United States Magistrate Judge

Copies to:
All counsel (via ECF)




                                               55
